DocuSign Envelope ID: 4084C913-CF6B-4A6B-BAE7-354C93272377

 

Exhibit 10.1

 

DocuSign Envelope ID: 4084C913-CF6B-4A6B-BAE7-354C93272377

[g3p4roh4mwpm000001.jpg]

Paycheck Protection Program

OMB Control No.: 3245-0407
Expiration Date: 09/30/2020

Lender Application Form - Paycheck Protection Program Loan Guaranty

 

 

The purpose of this form is to collect identifying information about the Lender,
the Applicant, the loan guaranty request, sources and uses of funds, the
proposed structure (which includes pricing and the loan term), and compliance
with SBA Loan Program Requirements. This form reflects the data fields that will
be collected electronically from lenders; no paper version of this form is
required or permitted to be submitted. As used in this application, “Paycheck
Protection Program Rule” refers to the rules in effect at the time you submit
this application that have been issued by the Small Business Administration
(SBA) implementing the Paycheck Protection Program under Division A, Title I of
the Coronavirus Aid, Relief, and Economic Security Act (CARES Act).

 

Instructions for Lenders

All Paycheck Protection Program (PPP) loans are processed by all Lenders under
delegated authority from SBA. This application must be submitted and signed
electronically in accordance with program requirements, and the information
requested is to be retained in the Lender’s loan file.

 

A.    Lender Information

Lender Name:

Newton Federal Bank

Lender Location ID:

81965

Address:

3175 Highway 278

City:

Covington

St:

GA

Zip:

30014

Lender Contact:

Denice Kovalsky

Ph:

(678.)742-. 9990

Cell or Ext:

(                              )                 -

Contact Email:

dkovalsky@myaffinitybank.com

Title:

Assistant Vice President

 

B.    Applicant Information

Applicant

Check One:

☐ Sole Proprietor

☐ Partnership

[g3p4roh4mwpm000002.jpg] C-Corp

☐ S-Corp

☐ LLC

☐ Independent contractor

 

 

☐ Eligible self-employed individual ☐ 501(c)(3) nonprofit ☐ 501(c)(19) veterans
organization

 

 

☐ Tribal business (sec. 31(b)(2)(C) of Small Business Act)

☐ Other

 

Applicant Legal Name:

Key Resources Inc.

 

 

DBA:

 

Business Tax ID:

 

56-2029495

 

Applicant Address:

3703 West Market Street, Suite A

City, State, Zip:

Greensboro, NC 27403-1300

 

Applicant Primary Contact:

Alicia Barker

Phone:

908.868. 9958

 

C.    Loan Structure Information

Amount of Loan Request:

  $ 5,442,700.00

Guarantee %:

100%

Loan Term in # of Months:

24

Payment:

Deferred 6 mos.

Applicant must provide documentation to Lender supporting how the loan amount
was calculated in accordance with the Paycheck Protection Program Rule and the
CARES Act, and Lender must retain all such supporting documentation in Lender’s
file.

Interest Rate:

1%

 

 

 

 

 

 

 

 

 

 

 

 

 

D.    Loan Amount Information

Average Monthly Payroll multiplied by 2.5

$ 5,442,700.00

Refinance of Eligible Economic Injury Disaster Loan, net of Advance (if
Applicable; see Paycheck Protection Program Rule)

$ 0

Total

$ 5,442,700.00

 

SBA Form 2484 (Revised 04/20)

1

 

 

--------------------------------------------------------------------------------

DocuSign Envelope ID: 4084C913-CF6B-4A6B-BAE7-354C93272377

 

 

E.    General Eligibility (If the answer is no to either, the loan cannot be
approved)

 

 

•

The Applicant has certified to the Lender that (1) it was in operation on
February 15, 2020 and had employees for whom the Applicant paid salaries and
payroll taxes or paid independent contractors, as reported on Form(s) 1099-
MISC, (2) current economic uncertainty makes this loan request necessary to
support the ongoing operations of the Applicant, (3) the funds will be used to
retain workers and maintain payroll or make mortgage interest payments, lease
payments, and utility payments, and (4) the Applicant has not received another
Paycheck Protection Program loan.

[g3p4roh4mwpm000003.jpg]

Yes

☐ No

 

•

The Applicant has certified to the Lender that it (1) is an independent
contractor, eligible self-employed individual, or sole proprietor or (2) employs
no more than the greater of 500 or employees or, if applicable, meets the size
standard in number of employees established by the SBA in 13 C.F.R. 121.201 for
the Applicant’s industry.

[g3p4roh4mwpm000004.jpg]

Yes

☐ No

 

F.    Applicant Certification of Eligibility (If not true, the loan cannot be
approved)

 

•

The Applicant has certified to the Lender that the Applicant is eligible under
the Paycheck Protection Program Rule.

 

[g3p4roh4mwpm000005.jpg] True

 

G.    Franchise/License/Jobber/Membership or Similar Agreement (If applicable
and no, the loan cannot be approved)

 

•

The Applicant has represented to the Lender that it is a franchise that is
listed in the SBA’s Franchise Directory.

☐ Yes

[g3p4roh4mwpm000006.jpg] No

 

H.    Character Determination (If no, the loan cannot be approved)

 

•

The Applicant has represented to the Lender that neither the Applicant (if an
individual) nor any individual owning 20% or more of the equity of the Applicant
is subject to an indictment, criminal information, arraignment, or other means
by which formal criminal charges are brought in any jurisdiction, or is
presently incarcerated, or on probation or parole.

[g3p4roh4mwpm000007.jpg] Yes

☐ No

 

•

The Applicant has represented to the Lender that neither the Applicant (if an
individual) nor any individual owning 20% or more of the equity of the Applicant
has within the last 5 years, for any felony: 1) been convicted; 2) pleaded
guilty; 3) pleaded nolo contendere; 4) been placed on pretrial diversion; or 5)
been placed on any form of parole or probation (including probation before
judgment).

[g3p4roh4mwpm000008.jpg] Yes

☐ No

 

I.    Prior Loss to Government/Delinquent Federal Debt (If no, the loan cannot
be approved)

 

•

The Applicant has certified to the Lender that neither the Applicant nor any
owner (as defined in the Applicant’s SBA Form 2483) is presently suspended,
debarred, proposed for debarment, declared ineligible, voluntarily excluded from
participation in this transaction by any Federal department or agency, or
presently involved in any bankruptcy.

[g3p4roh4mwpm000009.jpg] Yes

☐ No

 

•

The Applicant has certified to the Lender that neither the Applicant nor any of
its owners, nor any business owned or controlled by any of them, ever obtained a
direct or guaranteed loan from SBA or any other Federal agency that is currently
delinquent or has defaulted in the last 7 years and caused a loss to the
government.

[g3p4roh4mwpm000010.jpg] Yes

☐ No

 

J.    U.S. Employees (If no, the loan cannot be approved)

 

•

The Applicant has certified that the principal place of residence for all
employees included in the Applicant’s payroll calculation is the United States.

[g3p4roh4mwpm000011.jpg] Yes

☐ No

 

K.    Fees (If yes, Lender may not pass any agent fee through to the Applicant
or offset or pay the fee with the proceeds of this loan)

 

•

Is the Lender using a third party to assist in the preparation of the loan
application or application materials, or to perform other services in connection
with this loan?

☐ Yes

[g3p4roh4mwpm000012.jpg] No

 

 

SBA Form 2484 (Revised 04/20)

2

 

 

--------------------------------------------------------------------------------

DocuSign Envelope ID: 4084C913-CF6B-4A6B-BAE7-354C93272377

 

SBA Certification to Financial Institution under Right to Financial Privacy Act
(12 U.S.C. 3401)

By signing SBA Form 2483, Borrower Information Form in connection with this
application for an SBA-guaranteed loan, the Applicant certifies that it has read
the Statements Required by Law and Executive Orders, which is attached to Form
2483. As such, SBA certifies that it has complied with the applicable provisions
of the Right to Financial Privacy Act of 1978 (12 U.S.C. 3401) and, pursuant to
that Act, no further certification is required for subsequent access by SBA to
financial records of the Applicant/Borrower during the term of the loan
guaranty.

Lender Certification

On behalf of the Lender, I certify that:

•The Lender has complied with the applicable lender obligations set forth in
paragraphs 3.b(i)-(iii) of the Paycheck Protection Program Rule.

 

•

The Lender has obtained and reviewed the required application (including
documents demonstrating qualifying payroll amounts) of the Applicant and will
retain copies of such documents in the Applicant’s loan file.

I certify that:

•Neither the undersigned Authorized Lender Official, nor such individual’s
spouse or children, has a financial interest in the Applicant.

 

 

Authorized Lender Official:

[g3p4roh4mwpm000013.jpg]

Date:

05/20/2020

 

Signature

 

 

 

Type or Print Name:

Denice Kovalsky

Title:

Assistant Vice President

 

NOTE: According to the Paperwork Reduction Act, you are not required to respond
to this collection of information unless it displays a currently valid OMB
Control Number. The estimated burden for completing this form, including time
for reviewing instructions, gathering data needed, and completing and reviewing
the form is 25 minutes per response. Comments or questions on the burden
estimates should be sent to U.S. Small Business Administration, Director,
Records Management Division, 409 3rd St., SW, Washington DC 20416, and/or SBA
Desk Officer, Office of Management and Budget, New Executive Office Building,
Rm. 10202, Washington DC 20503. PLEASE DO NOT SEND FORMS TO THESE ADDRESSES.

 

 

SBA Form 2484 (Revised 04/20)

3

 

 

--------------------------------------------------------------------------------

DocuSign Envelope ID: 4084C913-CF6B-4A6B-BAE7-354C93272377

 

[g3p4roh4mwpm000014.jpg]

 

NOTE

 

SBA Loan #

88591374-00

SBA Loan Name:

Key Resources Inc.

Date:

05/20/2020

Loan Amount: $

5,442,700.00

Interest Rate:

1.00% Fixed

Borrower:

Key Resources Inc.

Operating
Company:

Key Resources Inc.

Lender:

Newton Federal Bank

 

1. PROMISE TO PAY:

In return for the Loan, Borrower promises to pay to the order of Lender the
amount of Five Million Four Hundred Forty-Two Thousand Seven Hundred and
00/100ths Dollars, interest on the unpaid principal balance, and all other
amounts required by this Note.

2. DEFINITIONS:

“Collateral” means any property taken as security for payment of this Note or
any guarantee of this Note.

“Guarantor” means each person or entity that signs a guarantee of payment of
this Note.

 

 

 

 

 

--------------------------------------------------------------------------------

DocuSign Envelope ID: 4084C913-CF6B-4A6B-BAE7-354C93272377

 

“Loan” means the loan evidenced by this Note.

 

“Loan Documents” means the documents related to this loan signed by Borrower,
any Guarantor, or

anyone who pledges collateral.

 

“SBA” means the Small Business Administration, an Agency of the United States of
America.

 

3. PAYMENT TERMS:

Borrower must make all payments at the place Lender designates. The payment
terms for this Note are:

 

The interest rate on this Note is 1.00% per year.

Borrower must pay eighteen (18) principal and interest payments of $ 306,195.60
every month, beginning SEVEN months from the month this Note is dated; payments
must be made on the FIRST DAY in the months they are due.

Lender will apply each installment payment first to pay interest accrued to the
day Lender receives the payment, then to bring principal current, then to pay
any late fees, and will apply any remaining balance to reduce principal.

Lender must adjust the payment amount at least annually as needed to amortize
principal over the remaining term of the note.

 

Loan Prepayment:

Notwithstanding any provision in this Note to the contrary:

Borrower may prepay this Note. Borrower may prepay 20 percent or less of the
unpaid principal balance at any time without notice. If Borrower prepays more
than 20 percent and the Loan has been sold on the secondary market, Borrower
must:

 

a. Give Lender written notice;

 

b. Pay all accrued interest; and

 

c. If the prepayment is received less than 21 days from the date Lender receives
the notice, pay an amount equal to 21 days’ interest from the date Lender
receives the notice, less any interest accrued during the 21 days and paid under
subparagraph b. above.

If Borrower does not prepay within 30 days from the date Lender receives the
notice, Borrower must give Lender a new notice.

All remaining principal and accrued interest is due and payable two (2) years
from date of the Note.

Late Charge: If a payment on this Note is more than 10 days late, Lender may
charge Borrower a late fee of up to 5.00% of the unpaid portion of the regularly
scheduled payment.

 

4. DEFAULT:

 

Borrower is in default under this Note if Borrower does not make a payment when
due under this Note, or if Borrower or Operating Company:

 

 

A.

Fails to do anything required by this Note and other Loan Documents;

 

 

B.

Defaults on any other loan with Lender;

 

 

C.

Does not preserve, or account to Lender’s satisfaction for, any of the
Collateral or its proceeds;

 

D.

Does not disclose, or anyone acting on their behalf does not disclose, any
material fact to Lender or SBA;

 

[g3p4roh4mwpm000015.jpg]

 

2 of 6

 

--------------------------------------------------------------------------------

DocuSign Envelope ID: 4084C913-CF6B-4A6B-BAE7-354C93272377

 

 

E.

Makes, or anyone acting on their behalf makes, a materially false or misleading
representation to Lender or SBA;

 

F.

Defaults on any loan or agreement with another creditor, if Lender believes the
default may materially affect Borrower’s ability to pay this Note;

 

G.

Fails to pay any taxes when due;

 

H.

Becomes the subject of a proceeding under any bankruptcy or insolvency law;

 

I.

Has a receiver or liquidator appointed for any part of their business or
property;

 

J.

Makes an assignment for the benefit of creditors;

 

K.

Has any adverse change in financial condition or business operation that Lender
believes may materially affect Borrower’s ability to pay this Note;

 

L.

Reorganizes, merges, consolidates, or otherwise changes ownership or business
structure without Lender’s prior written consent; or

 

M.

Becomes the subject of a civil or criminal action that Lender believes may
materially affect Borrower’s ability to pay this Note.

5. LENDER’S RIGHTS IF THERE IS A DEFAULT:

Without notice or demand and without giving up any of its rights, Lender may:

 

A.

Require immediate payment of all amounts owing under this Note;

 

B.

Collect all amounts owing from any Borrower or Guarantor;

 

C.

File suit and obtain judgment;

 

D.

Take possession of any Collateral; or

 

E.

Sell, lease, or otherwise dispose of, any Collateral at public or private sale,
with or without advertisement.

6. LENDER’S GENERAL POWERS:

Without notice and without Borrower’s consent, Lender may:

 

A.

Bid on or buy the Collateral at its sale or the sale of another lienholder, at
any price it chooses;

 

B.

Incur expenses to collect amounts due under this Note, enforce the terms of this
Note or any other Loan Document, and preserve or dispose of the Collateral.
Among other things, the expenses may include payments for property taxes, prior
liens, insurance, appraisals, environmental remediation costs, and reasonable
attorney’s fees and costs. If Lender incurs such expenses, it may demand
immediate repayment from Borrower or add the expenses to the principal balance;

 

C.

Release anyone obligated to pay this Note;

 

D.

Compromise, release, renew, extend or substitute any of the Collateral; and

 

E.

Take any action necessary to protect the Collateral or collect amounts owing on
this Note.

 

 

[g3p4roh4mwpm000015.jpg]

 

3 of 6

 

--------------------------------------------------------------------------------

DocuSign Envelope ID: 4084C913-CF6B-4A6B-BAE7-354C93272377

 

7. WHEN FEDERAL LAW APPLIES:

When SBA is the holder, this Note will be interpreted and enforced under federal
law, including SBA regulations. Lender or SBA may use state or local procedures
for filing papers, recording documents, giving notice, foreclosing liens, and
other purposes. By using such procedures, SBA does not waive any federal
immunity from state or local control, penalty, tax, or liability. As to this
Note, Borrower may not claim or assert against SBA any local or state law to
deny any obligation, defeat any claim of SBA, or preempt federal law.

8. SUCCESSORS AND ASSIGNS:

Under this Note, Borrower and Operating Company include the successors of each,
and Lender includes its successors and assigns.

9. GENERAL PROVISIONS:

 

A.

All individuals and entities signing this Note are jointly and severally liable.

 

B.

Borrower waives all suretyship defenses.

 

C.

Borrower must sign all documents necessary at any time to comply with the Loan
Documents and to enable Lender to acquire, perfect, or maintain Lender’s liens
on Collateral.

 

D.

Lender may exercise any of its rights separately or together, as many times and
in any order it chooses. Lender may delay or forgo enforcing any of its rights
without giving up any of them.

 

E.

Borrower may not use an oral statement of Lender or SBA to contradict or alter
the written terms of this Note.

 

F.

If any part of this Note is unenforceable, all other parts remain in effect.

 

G.

To the extent allowed by law, Borrower waives all demands and notices in
connection with this Note, including presentment, demand, protest, and notice of
dishonor. Borrower also waives any defenses based upon any claim that Lender did
not obtain any guarantee; did not obtain, perfect, or maintain a lien upon
Collateral; impaired Collateral; or did not obtain the fair market value of
Collateral at a sale.

 

 

[g3p4roh4mwpm000015.jpg]

 

4 of 6

 

--------------------------------------------------------------------------------

DocuSign Envelope ID: 4084C913-CF6B-4A6B-BAE7-354C93272377

 

10. STATE-SPECIFIC PROVISIONS:

 

 

Time is of the essence with this Note.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[g3p4roh4mwpm000015.jpg]

 

5 of 6

 

--------------------------------------------------------------------------------

DocuSign Envelope ID: 4084C913-CF6B-4A6B-BAE7-354C93272377

 

11. BORROWER’S NAME(S) AND SIGNATURE(S):

By signing below, each individual or entity becomes obligated under this Note as
Borrower.

IN WITNESS WHEREOF, the authorized officer of Borrower, has executed this Note
under seal this 20th day of May, 2020.

 

 

Key Resources Inc.

a

North Carolina corporation

 

 

 

 

 

 

By:

[g3p4roh4mwpm000019.jpg]

(SEAL)

 

Staffing 360 Solutions, Inc., Member

 

 

Alicia Barker, COO

 

 

 

 

By:

[g3p4roh4mwpm000020.jpg]

(SEAL)

 

Fargo Recruitment America, Inc., Member

 

Alicia Barker, COO

 

 

 

 

By:

[g3p4roh4mwpm000021.jpg]

(SEAL)

 

Monroe Staffing Services, LLC

 

 

Alicia Barker, COO

 

 

 

 

By:

 

(SEAL)

 

 

 

 

 

 

 

 

 

By:

 

(SEAL)

 

 

 

 

 

 

 

 

 

[g3p4roh4mwpm000015.jpg]

 

6 of 6

 

--------------------------------------------------------------------------------

DocuSign Envelope ID: 4084C913-CF6B-4A6B-BAE7-354C93272377

 

OMB Approval No.: 3245-0200

Expiration Date: 04/30/2022

SBA FORM 1050, SETTLEMENT SHEET

Purpose: The purpose of this form is to document and verify that loan proceeds
have been disbursed in accordance with the Authorization and to document that
the Borrower’s contribution has been injected into the business prior to the
Lender disbursing any loan proceeds.

General Instructions: This form may be used for all 7(a) loans and for all
disbursements. It must be used for the first disbursement on all standard 7(a)
loans over $350,000.

This form is to be completed by the Lender and signed by the Lender and the
Borrower at the time of the initial loan disbursement. The Lender must retain a
copy of the signed form in its loan file. For all disbursements, the Lender must
also retain documentation that is acceptable to SBA (such as joint payee checks,
cancelled checks, paid receipts or invoices, wire transfer account records,
etc.) and that evidences compliance with the Use of Proceeds section of the
Authorization.

The Lender must submit the completed form and all supporting documentation to
SBA upon request, or, in the event of a loan default, with the Lender’s request
for guaranty purchase.

Providing this information is required to comply with program requirements;
failure to provide it when required may impair the Lender’s ability to collect
on the SBA loan guaranty.

If additional space is required to complete the form or provide additional
details please attach a separate sheet.

Specific Instructions for Completing the Form:

1)

In the first section, fill in all identifying information. For “Loan Type,”
check the box to indicate whether the loan is a term loan or a revolving line of
credit.

2)

Complete the “Use of Proceeds” section with information related to the initial
disbursement.

a) On the line associated with each applicable use of proceeds, indicate:

 

i)

The name of the payee (must identify the ultimate recipient, not an intermediary
such as a title company);

 

ii)

Amount disbursed; and

iii) Remaining amount to be disbursed, in accordance with the Authorization.

 

b)

For the “Settlement charges/out of pocket costs” line, insert total amount of
settlement charges and other out of pocket costs in the appropriate field within
the grid. Attach an itemized list of all charges and costs, including the name
of payee and amount paid for each charge or cost. Reminder: SBA Form 159 is
required for all fees paid or to be paid by the Lender (except Lender Service
Provider fees) and for all fees paid or to be paid by the Applicant to any agent
in connection with the SBA loan application.)

 

c)

For “Other (Explain),” enter any other use of proceeds authorized in the
Authorization that is not already listed in the grid, if applicable.

3)

Complete the “Borrower’s Injection” section.

 

a)

For each type of injection, indicate the source.

 

b)

If the Seller contributed toward required equity, attach a copy of the Note and
evidence of full standby for the life of the loan.

 

c)

Note: The Borrower’s Injection must be in the business bank account prior to any
disbursement of loan proceeds.

4)

The Lender and the Borrower must review the certification and execute the form
in the space provided.

 

 



 

SBA Form 1050 (04-19) Previous Editions Obsolete

 

Page 1 of 2

 

--------------------------------------------------------------------------------

DocuSign Envelope ID: 4084C913-CF6B-4A6B-BAE7-354C93272377

 

U.S. Small Business

OMB APPROVAL NO.: 3245-0200

Settlement Sheet

EXPIRATION DATE: 04/30/2022

SBA Loan Number

88591374-00

Lender Name

NEWTON FEDERAL BANK

Lender FIRS Number

A118609

SBA Loan Name Key Resources Inc.

Note Amount $ 5,442,700.00

Loan Type: ☑ Term Loan

☐Line of Credit

Disbursement Type: ☐

First Disbursement ☐

Subsequent Disbursement ☑

Full Disbursement

 

Authorized Use of Proceeds:

Name of Payee:

Amount Disbursed:

Authorized Amount

 

 

 

Remaining:

Land Acquisition: ☐

Raw

☐Improved

 

$

-

$

-

Construction: ☐New

☐Expansion/Renovation

 

$

-

$

-

Leasehold Improvements to property owned by others

 

$

-

$

-

Machinery & Equipment

 

$

-

$

-

Furniture & Fixtures

 

$

-

$

-

Inventory Purchase

 

$

-

$

-

Working Capital

 

$

-

$

-

Acquire Business (Change of Ownership)

 

$

-

$

-

SBA Guarantee Fee

 

$

-

$

-

Settlement Charges/Out of Pocket Costs

 

$

-

$

-

Other (Explain):

PPP

$ 5,442,700.00

-

$

-

Total:

$ 5,442,700.00

-

$ 0.00

-

 

Borrower's Injection (including any deposit or earnest money):

 

 

 

Cash

Source:

 

$

-

Assets

Source:

 

$

-

Seller contribution toward required equity (on full standby for life of loan)

 

$

-

Other (Explain):

 

 

$

-

Total Borrower Injection:

$ 0.00

-

 

At the time of completion of this form, the Lender and the Borrower certify
that:

1. The loan proceeds were disbursed and received and will be used in accordance
with the Use of Proceeds section of the Authorization, including any and all
SBA/Lender approved modifications, and that all required equity or Borrower
injections have been made in accordance with the Authorization and any approved
modifications; and

2. There has been no unremedied adverse change in the Borrower’s or Operating
Company’s financial condition, organization, management, operations or assets
since the date of application that would warrant withholding or not making this
disbursement or any further disbursement.

At the time of each subsequent disbursement on this loan, the Lender, by
disbursing the loan proceeds, and the Borrower by receiving them, are deemed to
certify that the above certifications are true with respect to each and every
disbursement made.

WARNING: By signing below you are certifying that the above statements are
accurate to the best of your knowledge. Submitting false information to the
Government may result in criminal prosecution and fines up to $250,000 and/or
imprisonment for up to 5 years under 18 USC § 1001. Submitting false statements
to a Federally insured institution may result in fines up to $1,000,000 and/or
imprisonment for up to 30 years under 18 USC § 1014, penalties under 15 USC §
645, and/or civil fraud liability.

Authorized Lender Official

Borrower

Signature:

[g3p4roh4mwpm000023.jpg]

Signature:

[g3p4roh4mwpm000024.jpg]

Print Name: Denice Kovalsky

Print Name: Staffing 360 Solutions, Inc., Member

Title: Assistant Vice President

Title: Alicia Barker, COO

Date: 05/20/2020

Date: 05/20/2020

 

 



 

SBA Form 1050 (04-19) Previous Editions Obsolete

 

Page 2 of 2

 

 

 

NOTE: According to the Paperwork Reduction Act, you are not required to respond
to this collection of information unless it displays a currently valid OMB
Control Number. The estimated burden for completing this form, including time
for reviewing instructions, and gathering data needed, is 30 minutes. Comments
or questions on the burden estimates or other aspects of this information
collection should be sent to U.S. Small Business Administration, Director, RMD,
409 3rd St., SW, Washington DC 20416 and/or SBA Desk Officer, Office of
Management and Budget, New Executive Office Building, Rm. 10202, Washington DC
20503. PLEASE DO NOT SEND THE COMPLETEDFORMS TO THESE ADDRESSES.

 

--------------------------------------------------------------------------------

DocuSign Envelope ID: 4084C913-CF6B-4A6B-BAE7-354C93272377

 

 

Fee Disclosure and Compensation Agreement

OMB Control No. 3245-0201

 

For use with 7(a) and 504 Loan Programs

Expiration Date: 08/31/2021

 

Purpose of this form: The purpose of this form is to identify Agents and the
fees and/or compensation paid to Agents by or on behalf of a small business
applicant (“Applicant”) for the purpose of obtaining or expediting an
application for a loan guaranteed by the U.S. Small Business Administration
(SBA). This is a statutory requirement under 15 U.S.C. 642. See 13 CFR Parts 103
and 120 and SBA’s Standard Operating Procedure 50 10 for the rules governing
compensation of Agents or SBA Lenders in connection with an SBA loan.

Who must complete this form?: This form must be completed and signed by the SBA
Lender and the Applicant whenever an Agent is paid by either the Applicant or
the SBA Lender in connection with the SBA loan application. Each Agent paid by
the Applicant to assist it in connection with its application must also complete
and sign the form. When an Agent is paid by the SBA Lender, the SBA Lender must
complete this form and the SBA Lender and Applicant must both sign the form. The
SBA Lender must inform the Applicant in writing that the Applicant is not
required to employ an Agent or representative (including the SBA Lender) to
assist the Applicant with the SBA loan application.

Compensation must be disclosed on this form for the following services:

 

1.

Loan packaging services, as defined in SOP 50 10, performed by an SBA Lender or
other third party (This includes services performed by an individual/entity that
is a Lender Service Provider (LSP) (7(a) only) or has an SBA-approved
Professional Services Contract (504 only) with the SBA Lender who is acting as a
loan packager or referral agent employed by the Applicant);

 

2.

Financial statement preparation specifically for the loan application; and/or

 

3.

Consulting, Broker, or Referral services paid by the Applicant, SBA Lender, or
Third Party Lender (504 only).

Fees paid to the following individuals for their services in connection with the
SBA loan application are not required to be disclosed on this form:

1. Applicant’s accountant performing services in the normal course of business;

2. Any attorney in connection with the 7(a) or 504 loan closing;

3. A state-certified or state-licensed appraiser employed by the SBA Lender to
appraise collateral;

4. An LSP performing services for the Lender under an SBA-reviewed LSP agreement
(7(a) only) or an individual performing services for the CDC under an
SBA-approved professional services contract (504 only);

5. An individual employed by the SBA Lender to perform a business valuation in
connection with the SBA loan;

6. An environmental professional employed by the SBA Lender to conduct an
environmental assessment of the collateral; and/or

7. A real estate agent who is receiving a commission for the sale of real
estate.

Instructions for completing this form: The Agent must be identified, all
services provided must be listed, and the party paying the fee and amount paid
must also be disclosed (and itemized, when required). The SBA Lender must ensure
that the Agent performing services is not debarred, suspended, proposed for
debarment, declared ineligible, or voluntarily excluded from participation in
this transaction by any Federal department or Agency. (See www.sam.gov.) The SBA
does not allow contingency fees (fees paid only if the loan is approved) or
charges for services which are not reasonably necessary in connection with an
application. A separate form is required for each Agent (including an SBA Lender
when the SBA Lender performs packaging services) that has or will receive
compensation as part of the transaction. However, all of the services provided
by the same Agent may be listed on a single form.

If the compensation paid exceeds $2,500, the Agent must provide supporting
documents that include: 1) a detailed explanation of the work performed; and 2)
the hourly rate(s) and the number of hours spent working on each activity. The
SBA Lender must ensure that the supporting documents are attached to this form.
When a single provider charges an Applicant in connection with multiple
applications, fees are aggregated to establish the $2,500 threshold for
requiring supporting documents and a detailed explanation. Supporting documents
and a detailed explanation are required even if the compensation is charged on a
percentage basis.

All SBA Lenders must retain the original Form 159 in the loan file. 7(a) Lenders
must submit a copy of each completed Form 159 to Fiscal Transfer Agent only once
after there has been an initial disbursement on the loan in conjunction with its
monthly 1502 report. CDCs must submit a copy of each completed Form 159 to SBA
in its Annual Report for all of the 504 loans closed during the fiscal year
being reported.




 

SBA Form 159 (04-18) Previous Editions Obsolete

 

Page 1 of 3

 

--------------------------------------------------------------------------------

DocuSign Envelope ID: 4084C913-CF6B-4A6B-BAE7-354C93272377

 

 

Fee Disclosure and Compensation Agreement

OMB Control No.: 3245-0201

For use with 7(a) and 504 Loan Programs

Expiration Date: 08/31/2021

[g3p4roh4mwpm000025.jpg] 7(a) loan

☐ 504 loan

 

SBA Loan Name:

Key Resources Inc.

SBA Loan Number (no spaces):

88591374-00

SBA Lender FIRS (no spaces):

A118609

SBA Lender Legal Name:

NEWTON FEDERAL BANK

Services Performed by (Name of Agent):

N/A

Agent Contact Person:

 

Agent Address:

 

Type of Agent:

 

☐ SBA Lender

☐ Consultant

☐ Third Party Lender (“TPL”)

☐ Independent Loan Packager

☐ Accountant preparing financial

☐ Other:

 

☐ Referral Agent/Broker

statements specifically for SBA loan

 

 

application

 

 

Type of Service

Amount Paid by Applicant*

Amount Paid by SBA Lender*

Loan packaging

 

 

Financial statement preparation for loan application

 

 

Broker or Referral services

 

 

Consultant services

 

 

Other:

 

 

 

 

*The Agent may not be compensated by both Applicant and SBA Lender for the same
service. Furthermore, any Agent employed by the SBA Lender must be paid by the
SBA Lender and those fees cannot be passed on to the Applicant.

Total compensation paid by:

Applicant:

$ 0.00

SBA Lender:

$

0.00

☐ Itemization and supporting documentation is attached. (Itemization and
supporting documentation is required if the compensation paid exceeds $2,500.
Itemization must include: 1) a detailed explanation of the work performed; and
2) the hourly rate and the number of hours spent working on each activity.)
Note: SBA, in its discretion, may request an itemization and supporting
documentation for any fee charged in connection with an SBA loan application,
regardless of the amount.

For 504 loans only:

☐ CDC received referral fee from a TPL

Amount of Fee:

$

 

TPL Name:

 

 

TPL Address:

 

 

WARNING: False certifications can result in criminal prosecution under 18 U.S.C.
§ 1001 and other penalties provided under law.

Violation of any of the SBA Loan Program Requirements regarding SBA Form 159 and
the related activities by the SBA Lender and/or an Agent may result in SBA’s
suspension or revocation of the privilege of conducting business with the SBA
under 13 CFR Part 103.

Applicant’s Certifications: By signing this form, the Applicant certifies to SBA
that the above representations and amounts are the only amounts paid (or that
will be paid) by the Applicant in connection with the stated services and are
satisfactory to the Applicant. The Applicant further certifies that a separate
compensation agreement (SBA Form 159) has been executed for all Agents, as
defined in 13 CFR § 103.1. If the certification is made by a legal entity (e.g.
corporation, limited liability company), execution of the certification must be
in the legal entity’s name by a duly authorized officer or other entity
representative; if by a partnership, execution of the certification must be in
the partnership’s name by a general partner.

 

SBA Form 159 (04-18) Previous Editions Obsolete

 

Page 2 of 3

 

--------------------------------------------------------------------------------

DocuSign Envelope ID: 4084C913-CF6B-4A6B-BAE7-354C93272377

 

Applicant must not sign this form until all required services and fee
information is disclosed.

 

[g3p4roh4mwpm000026.jpg]

 

 

 

 

  05/20/2020

Signature of Authorized Representative of Applicant

 

Date

   Staffing 360 Solutions, Inc., Member

 

  Alicia Barker, COO

Print Name

 

Title

 

 




 

SBA Form 159 (04-18) Previous Editions Obsolete

 

Page 3 of 3

 

--------------------------------------------------------------------------------

DocuSign Envelope ID: 4084C913-CF6B-4A6B-BAE7-354C93272377

 

 

Fee Disclosure and Compensation Agreement

OMB Control No. 3245-0201

For use with 7(a) and 504 Loan Programs

Expiration Date: 08/31/2021

 

Agent’s Certifications: By signing this form, the undersigned Agent certifies
that: (1) it has not and will not directly or indirectly charge or receive any
payment from the Applicant in connection with the application for or making of
the SBA loan except for services actually performed on the Applicant’s behalf
and identified in this form; (2) the information provided in this form
accurately describes the types of services (s)he/it has provided to the
Applicant or SBA Lender and the compensation described in this form is the only
compensation that has been charged to or received from the Applicant or SBA
Lender or that will be charged to the aforementioned parties for services
covered by this form; (3) neither it nor any of the employees of its
organization are currently debarred, suspended, proposed for debarment, declared
ineligible or voluntarily excluded from participation in this transaction by any
Federal department or Agency; and (4) if SBA deems any portion or all of the
fees charged in connection with the application for or making of the loan to be
unreasonable or prohibited, the Agent agrees to refund that amount to the
Applicant. If the certification is made by a legal entity (e.g. corporation,
limited liability company), execution of the certification must be in the legal
entity’s name by a duly authorized officer or other entity representative; if by
a partnership, execution of the certification must be in the partnership’s name
by a general partner.

 

 

 

 

Signature of Authorized Representative of Agent

 

Date

N/A

 

 

Print Name

 

Title

 

[g3p4roh4mwpm000027.jpg]SBA Lender’s Certifications: The undersigned SBA Lender
certifies that: (1) the representations of services rendered and the amounts
charged as identified in this form are reasonable and satisfactory to it; (2)
(s)he has no knowledge that any Agent, as defined in 13 CFR § 103.1, was engaged
by, represented, or worked on behalf of the Applicant other than as disclosed
above or in another executed compensation agreement (SBA Form 159); (3) any
referral fees described above are the only referral fees paid by the SBA Lender
to a referral agent in connection with this loan and were not charged directly
or indirectly to the Applicant; (4) if SBA deems any portion or all of the fees
charged in connection with the application for or making of the loan to be
unreasonable or prohibited, the SBA Lender agrees to refund that amount to the
Applicant; (5) it has consulted the System for Awards Management’s (SAM)
Excluded Parties List System or any successor system to ensure that the Agent
identified above is not debarred, suspended, proposed for debarment, declared
ineligible or voluntarily excluded from participation in this transaction by any
Federal department or Agency; and (6) any fee it has charged is not a
standardized amount and all fees charged to the Applicant comply with SBA Loan
Program Requirements.

 

 

 

  05/20/2020

Signature of Authorized Representative of SBA Lender

 

Date

Denice Kovalsky

 

  Assistant Vice President

Print Name

 

Title

 

Systems of Record Notification: Information obtained from this form is part of
the Agency’s Privacy Act Systems of Records, Loan Systems (“SOR 21”) and may
become part of SBA’s System of Records for Suspension and Debarment Files (“SOR
36”). As such, this form and the information contained therein may be used,
disclosed, or referred for the following purposes, among other things:

• To the Federal, State, local or foreign agency or professional organization
which investigates, prosecutes, or enforces violations of statutes, rules,
regulations, or orders, or which undertakes procurement of goods or services,
when SBA determines that disclosure will promote programmatic integrity or
protect the public interest.

• To SBA employees, contractors, interns, volunteers, and other regulators or
legal authorities for the review of Loan Agent fees and activities and for the
review of loans generated by Loan Agents (e.g. for performance and other
trends).

• To GSA and the public for publication of Loan Agent suspensions, revocations,
debarments, other enforcement actions, and exclusions in the System Award’s
Management’s (SAM) Excluded Parties List System (“EPLS”) or any successor system
consistent with Executive Order 12549 and other applicable law.

• To other regulators, SBA employees, contractors, interns, and/or volunteers
for regulatory purposes.

• See 77 FR 61467 (October 9, 2012), 77 FR 15835 (March 16, 2012), 74 FR 14890
(April 1, 2009), and as amended from time-to-time for additional routine uses.

PLEASE NOTE: The estimated burden for completion of this form is 5 minutes per
response. You are not required to respond to this information collection unless
it displays a currently valid OMB approval number. Comments/questions on the
burden estimate should be sent to U.S. SBA, Chief, Administration Information
Branch, Washington, D.C. 201416, and Desk Officer for SBA, OMB, New Exec. Office
Building, Room 10202, Washington, D.C. 20503. PLEASE DO NOT SEND FORMS TO THESE
ADDRESSES.

 




 

SBA Form 159 (04-18) Previous Editions Obsolete

 

Page 4 of 3

 

--------------------------------------------------------------------------------

DocuSign Envelope ID: 4084C913-CF6B-4A6B-BAE7-354C93272377

 

BORROWER'S CERTIFICATION

In order to induce NEWTON FEDERAL BANK (“Lender”) to make a U. S. Small Business
Administration (“SBA”) guaranteed Loan, SBA Paycheck Protection Program Loan
Number 88591374-00_____ (“Loan”) to
Key Resources Inc.___________________________ (“Borrower”), the undersigned has
executed this Borrower’s Certification effective as of the date (the “Effective
Date”) of that certain Promissory Note (the “Note”) executed by Borrower made
payable to the order of Lender, which Note evidences the Loan. This
Certification, the Note, the Application (as defined herein), and the other
documents and agreements evidencing or supporting the Loan and executed by
Borrower, and any amendments thereto, may be referred to as the “Loan
Documents.”

A.

Borrower certifies that:

 

1.

The Loan and the Note arise out of that certain Coronavirus Aid, Relief, and
Economic Security Act (P.L. 116-136 (the “CARES Act”) and the Paycheck
Protection Program administered by the U.S. Small Business Administration (the
“SBA”) under the SBA’s 7(a) loan program as amended by the CARES Act (the
“PPP”). The CARES Act and the PPP, together with other federal statutes,
regulations and SBA requirements that are now, or may become, applicable to the
Loan, may be referred to as the “Regulations.”

 

2.

The terms of the Paycheck Protection Program Borrower Application Form (SBA Form
2483) completed and executed by the Borrower (the “Application”) are
incorporated herein for all purposes.

 

3.

It is the express intention of Borrower and Lender that the Loan and Note at all
times conform to the terms, conditions and requirements of the CARES Act and
PPP.

 

4.

At least seventy-five percent (75%) of the proceeds of this Loan will be used
for “payroll costs” (as defined in the CARES Act and subsequent guidelines).

 

5.

Neither Borrower (if an individual) nor any individual owning twenty percent
(20%) or more of the equity of Borrower is subject to an indictment, criminal
information, arraignment, or other means by which formal criminal charges are
brought in any jurisdiction, or is presently incarcerated, or on probation or
parole.

 

6.

Neither Borrower (if an individual) nor any individual owning twenty percent
(20%) or more of the equity of Borrower has within the last 5 years, for any
felony: (i) been convicted, (ii) pleaded guilty, (iii) pleaded nolo contendere,
(iv) been placed on pretrial diversion, or (v) been placed on any form of parole
or probation (including probation before judgment).

 

7.

Neither Borrower nor any owner (as defined in the Application) is presently
suspended, debarred, proposed for debarment, declared ineligible, voluntarily
excluded from participation in this transaction by any federal department or
agency, or presently involved in any bankruptcy.

 

8.

Neither Borrower nor any of its owners, nor any business owned or controlled by
any of them, ever obtained a direct or guaranteed loan from SBA or any other
federal agency that is currently delinquent or has defaulted in the last seven
(7) years and caused a loss to the government.

 

9.

The principal place of residence for all employees included in the Borrower’s
payroll calculation is the United States.

 

10.

No officer, director, owner of more than 20 percent of the equity, or key
employee of Borrower is an officer, director, key employee, or holder of any of
Lender’s stock or debt instruments, or an Agent (as defined in 13 C.F.R. §
103.1) involved in the loan process.

 

11.

Borrower has not and is not using an “agent” that would be entitled to fees in
accordance with the Regulations.

 

12.

If applicable, Borrower has received or will receive, upon release from the U.S.
Department of Treasury and/or the SBA, a copy of the Authorization for this Loan
from Lender.

 

13.

Borrower acknowledges that if Borrower defaults on the Loan, SBA may be required
to pay Lender under the SBA guarantee, and SBA may then seek recovery on the
Loan (to the extent any balance remains after loan forgiveness).

 

14.

Borrower will keep books and records in a manner satisfactory to Lender, furnish
financial statements as requested by Lender, and allow Lender and SBA to inspect
and audit books, records and papers relating to Borrower’s financial or business
condition.

 

15.

Borrower will not, without Lender’s consent, make changes to its ownership
structure, make any distribution of company assets that would adversely affect
its financial condition, or transfer (including pledging) or dispose of any
assets, except in the ordinary course of business.

 

16.

Borrower has read the statements on the Application, including the Statements
Required by Law and Executive Orders, and Borrower understands them.

 

17.

Borrower is eligible to receive a loan under the rules issued by the SBA
implementing the Paycheck Protection Program (the “Paycheck Protection Program
Rules”) under Division A, Title I of the CARES Act.

 

--------------------------------------------------------------------------------

DocuSign Envelope ID: 4084C913-CF6B-4A6B-BAE7-354C93272377

 

 

18.

Borrower will comply, whenever applicable, with the civil rights and other
limitations in the Application.

 

19.

All Loan proceeds will be used only for business-related purposes as specified
in the Application and consistent with the Paycheck Protection Program Rules.

 

20.

To the extent feasible, Borrower will purchase only American-made equipment and
products.

 

21.

Borrower is not engaged in any activity that is illegal under federal, state or
local law.

 

22.

Any loan received by the Borrower under Section 7(b)(2) of the Small Business
Act between January 31, 2020 and April 3, 2020 was for a purpose other than
paying payroll costs and other allowable uses for loans under the Paycheck
Protection Program.

 

23.

Borrower was in operation on February 15, 2020 and had employees for whom
Borrower paid salaries and payroll taxes, on such date.

 

24.

Current economic uncertainty makes the Loan, evidenced by the SBA Note,
necessary to support Borrower’s ongoing business operations.

 

25.

All Loan proceeds will be used only to retain workers and maintain payroll or
make any of, or any combination of, (i) interest payments on obligations
existing on February 15, 2020, (ii) lease payments required by leases existing
on February 15, 2020, or (iii) utility payments under service agreements in
place on February 15, 2020 as specified in the Paycheck Protection Program
Rules. If the Loan funds are knowingly used for unauthorized purposes, the
federal government may hold Borrower and owners of Borrower legally liable, such
as for charges of fraud.

 

26.

Borrower will provide to Lender documentation that verifies the number of
full-time equivalent employees on Borrower’s payroll and the dollar amounts of
payroll costs, covered mortgage interest payments, covered rent payments, and
covered utilities for the eight (8) week period following this Loan.

 

27.

During the period beginning on February 15, 2020 and ending on December 31,
2020, and at no other time, Borrower has not and will not receive any other loan
under the Paycheck Protection Program.

 

28.

All the information Borrower provided in Borrower’s application and the
information provided in all supporting documents and forms is true and accurate
in all material respects. Knowingly making a false statement to obtain a
guaranteed loan from SBA is punishable under the law, including under 18 U.S.C.
§§ 1001 and 3571 by imprisonment of not more than five years and/or a fine of up
to $250,000; under 15 U.S.C. § 645 by imprisonment for not more than two years
and/or a fine of not more than $5,000; and, if submitted to a federally insured
institution, under 18 U.S.C. § 1014 by imprisonment of not more than thirty
years and/or a fine of not more than $1,000,000.

 

29.

Lender has relied, and will rely, in good faith on the certified calculations
and supporting documentation regarding the eligible Loan amount submitted by
Borrower. Borrower acknowledges and agrees that Lender can share any tax
information that Borrower has provided with SBA’s authorized representatives,
including authorized representatives of the SBA Office of the Inspector General,
for the purpose of compliance with SBA Loan Program Requirements and all SBA
reviews.

 

30.

Borrower agrees and acknowledges that all communications made by Lender relating
to the PPP are qualified in their entirety by the text of the PPP, as may be
amended and/or supplemented by currently existing or forthcoming regulations,
guidance and requirements of the SBA and other governmental agencies.

 

31.

Borrower recognizes and acknowledges that if and to the extent that SBA does not
forgive the Loan, then Borrower will owe to Lender the outstanding amount of
principal and interest on the Loan.

 

32.

Borrower recognizes and acknowledges that guidance setting forth the conditions
precedent to forgiveness has not been finalized, and that as a result
forgiveness may be materially more difficult to obtain than currently
contemplated.

 

33.

If Borrower is an entity, Borrower certifies it is currently existing, in good
standing and duly organized under the laws of the state of its organization, and
has the power to own its property and to carry on its business in each
jurisdiction in which it operates.

 

34.

Borrower certifies it has full power and authority to execute the Note, to
execute and deliver the Note and to incur the obligations provided for in the
Note, including the Loan. No consent or approval of members, managers, directors
or shareholders, or of any public authority is required as a condition to the
validity of the Note, or, if required, any such consent or approval has been
obtained.

 

35.

Borrower acknowledges the Note constitutes the valid and legally binding
obligation of the Borrower, enforceable in accordance with its stated terms.

2

--------------------------------------------------------------------------------

DocuSign Envelope ID: 4084C913-CF6B-4A6B-BAE7-354C93272377

 

IN WITNESS WHEREOF, the undersigned have executed this Borrower’s Certification
as of the date set forth below.

 

 

BORROWER:

 

Key Resources Inc.

a

North Carolina corporation

 

 

 

 

By:

[g3p4roh4mwpm000028.jpg]

Name:

Staffing 360 Solutions, Inc., Member

Title:

Alicia Barker, COO

 

 

3

--------------------------------------------------------------------------------

DocuSign Envelope ID: 4084C913-CF6B-4A6B-BAE7-354C93272377

 

HOLD HARMLESS, INDEMNIFICATION AND

RELIANCE ACKNOWLEDGMENT AGREEMENT

STATE OF GEORGIA

COBB COUNTY

This Hold Harmless, Indemnification and Reliance Acknowledgment Agreement (the
“Agreement”) is made this _20th___ day of May________ 2020, by and between Key
Resources Inc. ____________ a North Carolina
corporation______________(“Borrower”), whose address is 3703 West Market Street,
Suite A, Greensboro,
NC 27403-1300_______________ and NEWTON FEDERAL BANK (“Lender”).

To induce Lender to issue Borrower a Small Business Administration (“SBA”) loan
(the “Loan”) in the amount of $5,442,700.00___________________, Borrower as
evidenced by that certain promissory note dated
05/20/2020________________________________________ agrees to the following:

 

1.

Borrower certifies that the information provided in the application for the Loan
and the information that Borrower has provided in all supporting documents and
forms is true and accurate in all respects. Furthermore, Borrower acknowledges
and agrees that Lender is authorized to and shall rely on the information and
documentation provided to Lender by Borrower in connection with the Loan
application and Lender shall have no liability to Borrower if the information,
documentation, eligibility, calculations of Borrower’s eligible Loan amount or
calculations of Borrower’s eligibility of Loan forgiveness is later determined
to be inaccurate or otherwise ineligible under the Paycheck Protection Program
(the “Program”) of the SBA. Borrower further acknowledges and agrees that
knowingly making a false statement to obtain a guaranteed loan from the SBA is
punishable under 18 U.S.C. §§1001 and 3571 by imprisonment of not more than five
years and/or a fine of up to $250,000; under 15 U.S.C. § 645 by imprisonment of
not more than two years and/or a fine of not more than $5,000; and, if submitted
to a federally insured institution, under 18 U.S.C. § 1014 by imprisonment of
not more than thirty years and/or a fine of not more than $1,000,000.

 

2.

Borrower further acknowledges that Borrower has calculated the eligible amount
for the Loan using the documents Borrower submitted to Lender (the “Documents”),
including, but not limited to any tax documents and payroll records. Borrower
affirms and certifies that tax documents included in the Documents are identical
to tax documents Borrower submitted to the Internal Revenue Service. Borrower
further acknowledges that Borrower has submitted all documents and information
to Lender that Borrower relied upon in calculating the eligible Loan amount.
Borrower further acknowledges and agrees that Borrower has not relied on Lender
for the determination of eligibility for the Loan, the calculation of Borrower’s
eligible Loan amount, or the eligibility or amount of the Loan for forgiveness
under the Program. Borrower also understands, acknowledges and agrees that
Lender is authorized to share all tax information included in the Documents with
Lender's authorized representatives, including, but not limited to, accountants,
attorneys, affiliates, and with authorized representatives of the SBA, SBA
Office of Inspector General, for the purpose of compliance with SBA Loan Program
Requirements and all SBA reviews. Borrower further acknowledges portions or all
of the Loan amount may not be forgivable, subject to rules set forth within the
Program.

 

--------------------------------------------------------------------------------

DocuSign Envelope ID: 4084C913-CF6B-4A6B-BAE7-354C93272377

 

3.

Borrower hereby indemnifies Lender and agrees to defend, save and hold harmless
Lender, Lender’s employees, agents, successors and assigns from and against any
and all loss (including, but not limited to, indirect, special and consequential
loss or damage) claims, suits, liabilities, demands, notices or orders, fines,
penalties, costs, all foreseen and unforeseen damages (including, but not
limited to, damage to persons and property) and attorneys’ fees (including, but
not limited to, those incurred in regulatory and administrative proceedings, at
trial or on any appeal or otherwise), arising out of, because of, resulting from
or due to: (a) the inaccuracy of any of the Documents, (b) misrepresentation
contained in any of the Documents, or (c) the Documents. Borrower’s indemnity of
Lender shall be a continuing obligation of Borrower, and Borrower’s successors
and assigns.

 

4.

This Agreement represents the entire agreement between Borrower and Lender with
respect to indemnification of Lender by Borrower, supersedes any and all written
and oral agreements concerning said indemnification, and shall not be modified
except in writing signed by both Lender and Borrower.

 

5.

This Agreement shall be governed by the laws of the State of Georgia without
regard to any conflict of law provision thereof.

IN WITNESS WHEREOF, Borrower and Lender have executed this Agreement under seal
the day and year first above written.

 

 

BORROWER:

Key Resources Inc.

North Carolina corporation

 

 

By:

[g3p4roh4mwpm000029.jpg]

Name:

Staffing 360 Solutions, Inc., Member

Title:

Alicia Barker, COO

LENDER:

NEWTON FEDERAL BANK

 

By:

[g3p4roh4mwpm000030.jpg]

Name:

Denice Kovalsky

Title:

Assistant Vice President

 

 

 




 

--------------------------------------------------------------------------------

DocuSign Envelope ID: 4084C913-CF6B-4A6B-BAE7-354C93272377

 

 

[g3p4roh4mwpm000031.jpg]

This Statement of Policy is Posted

 

In Accordance with Regulations of the

 

Small Business Administration

 

This Organization Practices

 

Equal Employment Opportunity

 

 

 

We do not discriminate on the ground of race, color, religion, sex, age,
disability or national origin in the hiring, retention, or promotion of
employees; nor in determining their rank, or the compensation or fringe benefits
paid them.

This Organization Practices

Equal Treatment of Clients

We do not discriminate on the basis of race, color, religion, sex, marital
status, disability, age or national origin in services or accommodations offered
or provided to our employees, clients or guests.

These policies and this notice comply with regulations

of the United States Government.

 

 

Please report violations of this policy to :

Administrator

Small Business Administration

Washington, D.C. 20416

In order for the public and your employees to know their rights under 13 C.F.R
Parts 112, 113, and 117, Small Business Administration Regulations, and to
conform with the directions of the Administrator of SBA, this poster must be
displayed where it is clearly visible to employees, applicants for employment,
and the public.

Failure to display the poster as required in accordance with SBA Regulations may
be considered evidence of noncompliance and subject you to the penalties
contained in those Regulations.

 

SBA FORM 722 (10-02) REF: SOP 9030 PREVIOUS EDITIONS ARE OBSOLETE

This form was electronically produced by Elite Federal Inc,.

[g3p4roh4mwpm000032.jpg]

 

 

--------------------------------------------------------------------------------

DocuSign Envelope ID: 4084C913-CF6B-4A6B-BAE7-354C93272377

 

 

 

[g3p4roh4mwpm000033.jpg]

Esta Declaración De Principios Se Publica

 

De Acuerdo Con Los Reglamentos De La

 

Agencia Federal Para el Desarrollo de la Pequena : Empresa

 

 

 

Esta Organizacion  Practica

 

 

lgual Oportunidad De Empleo

 

 

No discriminamos por razón de raza, color, religión, sexo, edad, discapacidad o
nacionalidad en el empleo, retención o ascenso de personal ni en la
determinación de sus posiciones, salarios o beneficios marginales.

Esta Organizacion  Practica

Igualdad En El Trato A Su Clientela

No discriminamos por razón de raza, color, religión, sexo, estado civil, edad,
discapacidad o nacionalidad en los servicios o facilidades provistos para
nuestros empleados, clientes o visitantes.

Estos principios y este aviso cumplen con los reglamentos del Gobierno
de los Estados Unidos de América.

Favor de informar violaciones a lo aquí indicado a:

Administrador

Agencia Federal Para el Desarrollo de la

Pequeña Empresa

Washington, D.C. 20416

A fin de que el público y sus empleados conozcan sus derechos según lo expresado
en las Secciones 112 , 113 y 117 del Codigo de Regulaciaones Federales No. 13,
de los Reglamentos de la Agencia . Federal Para el Desarrollo de la Pequena
Empresa y de acuerdo con las instrucciones del Administrador de dicha agencia,
esta notificación debe fijarse en un lugar claramente visible para los
empleados, solicitantes de empleo y público en general. No fijar esta
notificación según lo requerido por los reglamentos de la Agencia Federal Para
el Desarrollo de la Pequena Empresa, puede ser interpretado como evidencia de
falta de cumplimiento de los mismos y conllevará la ejecución de los castigos
impuestos en estos reglamentos.

 

SBA FORM 722 (10-02) REF: SOP 9030 PREVIOUS EDITIONS ARE OBSOLETE

 

U.S. GOVERNMENT PRINTING OFFICE: 1994 0- 153-346

This form was electronically produced by Elite Federal Inc,.

 

 

[g3p4roh4mwpm000034.jpg]

[g3p4roh4mwpm000035.jpg]

 

 

 

--------------------------------------------------------------------------------

DocuSign Envelope ID: 4084C913-CF6B-4A6B-BAE7-354C93272377

 

Request of Deposit of SBA PPP Loan Proceeds

I am requesting proceeds from my SBA PPP loan deposited as selected below (check
one):

□ Deposit in my Affinity Bank checking account #__________________________

□ Wire the deposit to my other financial institution.

Please contact your financial institution for wiring instructions and email them

to: dkovalsky@myaffinitybank.com

Key Resources Inc.

        

[g3p4roh4mwpm000036.jpg]

By:

         Staffing 360 Solutions, Inc., Member

 

Date: 05/20/2020

 

Loan Payments: Please initial here if you would like your monthly payment
automatically

[g3p4roh4mwpm000037.jpg]

drafted from the account above.  ____________.

         Initial

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

DocuSign Envelope ID: 4084C913-CF6B-4A6B-BAE7-354C93272377

 

[g3p4roh4mwpm000038.jpg]

NOTE

SBA Loan #

89757974-07

SBA Loan Name:

Lighthouse Placement Services, LLC

Date:

05/20/2020

Loan Amount: $

1,889,794.00

Interest Rate:

1.00% Fixed

Borrower:

Lighthouse Placement Services, LLC

Operating
Company:

Lighthouse Placement Services, LLC

Lender:

Newton Federal Bank

 

 

1.

PROMISE TO PAY:

In return for the Loan, Borrower promises to pay to the order of Lender the
amount of

One Million Eight Hundred Eighty-Nine Thousand Seven Hundred Ninety-Four and
00  /100ths  Dollars, interest on the unpaid principal balance, and all other
amounts required by this Note.

2.

DEFINITIONS:

“Collateral” means any property taken as security for payment of this Note or
any guarantee of this Note.

“Guarantor” means each person or entity that signs a guarantee of payment of
this Note.

 

 

 

 

--------------------------------------------------------------------------------

DocuSign Envelope ID: 4084C913-CF6B-4A6B-BAE7-354C93272377

 

 

“Loan” means the loan evidenced by this Note.

“Loan Documents” means the documents related to this loan signed by Borrower,
any Guarantor, or anyone who pledges collateral.

“SBA” means the Small Business Administration, an Agency of the United States of
America.

3.

PAYMENT TERMS:

Borrower must make all payments at the place Lender designates. The payment
terms for this Note are:

The interest rate on this Note is 1.00% per year.

Borrower must pay eighteen (18) principal and interest payments of $106,316.09
every month, beginning SEVEN months from the month this Note is dated; payments
must be made on the FIRST DAY in the months they are due.

Lender will apply each installment payment first to pay interest accrued to the
day Lender receives the payment, then to bring principal current, then to pay
any late fees, and will apply any remaining balance to reduce principal.

Lender must adjust the payment amount at least annually as needed to amortize
principal over

the remaining term of the note.

Loan Prepayment:

Notwithstanding any provision in this Note to the contrary:

Borrower may prepay this Note.  Borrower may prepay 20 percent or less of the
unpaid principal balance at any time without notice.  If Borrower prepays more
than 20 percent and the Loan has been sold on the secondary market, Borrower
must:

a. Give Lender written notice;

b. Pay all accrued interest; and

c. If the prepayment is received less than 21 days from the date Lender receives
the notice, pay an amount equal to 21 days’ interest from the date Lender
receives the notice, less any interest accrued during the 21 days and paid under
subparagraph b. above.

If Borrower does not prepay within 30 days from the date Lender receives the
notice, Borrower must give Lender a new notice.

 

All remaining principal and accrued interest is due and payable two (2) years
from date of the

Note.

Late Charge:  If a payment on this Note is more than 10 days late, Lender may
charge Borrower a late fee of up to 5.00% of the unpaid portion of the regularly
scheduled payment.

4.

DEFAULT:

Borrower is in default under this Note if Borrower does not make a payment when
due under this Note, or if Borrower or Operating Company:

 

 

A.

Fails to do anything required by this Note and other Loan Documents;

 

B.

Defaults on any other loan with Lender;

 

C.

Does not preserve, or account to Lender’s satisfaction for, any of the
Collateral or its proceeds;

 

D.

Does not disclose, or anyone acting on their behalf does not disclose, any
material fact to Lender or SBA;

 

[g3p4roh4mwpm000015.jpg]

 

2 of 6

 

--------------------------------------------------------------------------------

DocuSign Envelope ID: 4084C913-CF6B-4A6B-BAE7-354C93272377

 

 

E.

Makes, or anyone acting on their behalf makes, a materially false or misleading
representation to Lender or SBA;

 

F.

Defaults on any loan or agreement with another creditor, if Lender believes the
default may materially affect Borrower’s ability to pay this Note;

 

G.

Fails to pay any taxes when due;

 

H.

Becomes the subject of a proceeding under any bankruptcy or insolvency law;

 

I.

Has a receiver or liquidator appointed for any part of their business or
property;

 

J.

Makes an assignment for the benefit of creditors;

 

K.

Has any adverse change in financial condition or business operation that Lender
believes may materially affect Borrower’s ability to pay this Note;

 

L.

Reorganizes, merges, consolidates, or otherwise changes ownership or business
structure without Lender’s prior written consent; or

 

M.

Becomes the subject of a civil or criminal action that Lender believes may
materially affect Borrower’s ability to pay this Note.

 

5.

LENDER’S RIGHTS IF THERE IS A DEFAULT:

Without notice or demand and without giving up any of its rights, Lender may:

 

A.

Require immediate payment of all amounts owing under this Note;

 

B.

Collect all amounts owing from any Borrower or Guarantor;

 

C.

File suit and obtain judgment;

 

D.

Take possession of any Collateral; or

 

E.

Sell, lease, or otherwise dispose of, any Collateral at public or private sale,
with or without advertisement.

 

6.

LENDER’S GENERAL POWERS:

Without notice and without Borrower’s consent, Lender may:

 

 

A.

Bid on or buy the Collateral at its sale or the sale of another lienholder, at
any price it chooses;

 

B.

Incur expenses to collect amounts due under this Note, enforce the terms of this
Note or any other Loan Document, and preserve or dispose of the
Collateral.  Among other things, the expenses may include payments for property
taxes, prior liens, insurance, appraisals, environmental remediation costs, and
reasonable attorney’s fees and costs.  If Lender incurs such expenses, it may
demand immediate repayment from Borrower or add the expenses to the principal
balance;

 

C.

Release anyone obligated to pay this Note;

 

D.

Compromise, release, renew, extend or substitute any of the Collateral; and

 

E.

Take any action necessary to protect the Collateral or collect amounts owing on
this Note.

 

 

[g3p4roh4mwpm000015.jpg]

 

3 of 6

 

--------------------------------------------------------------------------------

DocuSign Envelope ID: 4084C913-CF6B-4A6B-BAE7-354C93272377

 

7.

WHEN FEDERAL LAW APPLIES:

When SBA is the holder, this Note will be interpreted and enforced under federal
law, including SBA regulations.  Lender or SBA may use state or local procedures
for filing papers, recording documents, giving notice, foreclosing liens, and
other purposes.  By using such procedures, SBA does not waive any federal
immunity from state or local control, penalty, tax, or liability.  As to this
Note, Borrower may not claim or assert against SBA any local or state law to
deny any obligation, defeat any claim of SBA, or preempt federal law.

SUCCESSORS AND ASSIGNS:

Under this Note, Borrower and Operating Company include the successors of each,
and Lender includes its successors and assigns.

9.

GENERAL PROVISIONS:

 

 

A.

All individuals and entities signing this Note are jointly and severally liable.

 

B.

Borrower waives all suretyship defenses.

 

C.

Borrower must sign all documents necessary at any time to comply with the Loan
Documents and to enable Lender to acquire, perfect, or maintain Lender’s liens
on Collateral.

 

D.

Lender may exercise any of its rights separately or together, as many times and
in any order it chooses. Lender may delay or forgo enforcing any of its rights
without giving up any of them.

 

E.

Borrower may not use an oral statement of Lender or SBA to contradict or alter
the written terms of this Note.

 

F.

If any part of this Note is unenforceable, all other parts remain in effect.

 

G.

To the extent allowed by law, Borrower waives all demands and notices in
connection with this Note, including presentment, demand, protest, and notice of
dishonor.  Borrower also waives any defenses based upon any claim that Lender
did not obtain any guarantee; did not obtain, perfect, or maintain a lien upon
Collateral; impaired Collateral; or did not obtain the fair market value of
Collateral at a sale.

 

 

 

 

[g3p4roh4mwpm000015.jpg]

 

4 of 6

 

--------------------------------------------------------------------------------

DocuSign Envelope ID: 4084C913-CF6B-4A6B-BAE7-354C93272377

 

10.

STATE-SPECIFIC PROVISIONS:

 

 

Time is of the essence with this Note

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 




 

[g3p4roh4mwpm000015.jpg]

 

5 of 6

 

--------------------------------------------------------------------------------

DocuSign Envelope ID: 4084C913-CF6B-4A6B-BAE7-354C93272377

 

11. BORROWER’S NAME(S) AND SIGNATURE(S):

By signing below, each individual or entity becomes obligated under this Note as
Borrower.

IN WITNESS WHEREOF, the authorized officer of Borrower, has executed this Note
under seal this  20th

day of May, 2020.

 

Lighthouse Placement Services, LLC

 

a Massachusetts limited liability company

 

 

 

 

By:

[g3p4roh4mwpm000043.jpg]

(SEAL)

 

Staffing 360 solution, inc., Member

 

 

Alicia Barker, COO

 

 

 

 

By:

 

(SEAL)

 

 

 

 

 

 

 

 

 

By:

 

(SEAL)

 

 

 

 

 

 

 

 

 

By:

 

(SEAL)

 

 

 

 

 

 

 

 

 

By:

 

(SEAL)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[g3p4roh4mwpm000015.jpg]

 

6 of 6

 

--------------------------------------------------------------------------------

DocuSign Envelope ID: 4084C913-CF6B-4A6B-BAE7-354C93272377

 

OMB Approval No.: 3245-0200

Expiration Date: 04/30/2022

 

SBA FORM 1050, SETTLEMENT SHEET

 

Purpose: The purpose of this form is to document and verify that loan proceeds
have been disbursed in accordance with the Authorization and to document that
the Borrower’s contribution has been injected into the business prior to the
Lender disbursing any loan proceeds.

 

General Instructions: This form may be used for all 7(a) loans and for all
disbursements. It must be used for the first disbursement on all standard 7(a)
loans over $350,000.

 

This form is to be completed by the Lender and signed by the Lender and the
Borrower at the time of the initial loan disbursement. The Lender must retain a
copy of the signed form in its loan file. For all disbursements, the Lender must
also retain documentation that is acceptable to SBA (such as joint payee checks,
cancelled checks, paid receipts or invoices, wire transfer account records,
etc.) and that evidences compliance with the Use of Proceeds section of the
Authorization.

 

The Lender must submit the completed form and all supporting documentation to
SBA upon request, or, in the event of a loan default, with the Lender’s request
for guaranty purchase. Providing this information is required to comply with
program requirements; failure to provide it when required may impair the
Lender’s ability to collect on the SBA loan guaranty.

 

If additional space is required to complete the form or provide additional
details please attach a separate sheet.

 

Specific Instructions for Completing the Form:

 

1)

In the first section, fill in all identifying information. For “Loan Type,”
check the box to indicate whether the loan is a term loan or a revolving line of
credit.

 

2)

Complete the “Use of Proceeds” section with information related to the initial
disbursement.

a)On the line associated with each applicable use of proceeds, indicate:

i)The name of the payee (must identify the ultimate recipient, not an
intermediary such as a title company);

ii)Amount disbursed; and

iii)Remaining amount to be disbursed, in accordance with the Authorization.

 

b)

For the “Settlement charges/out of pocket costs” line, insert total amount of
settlement charges and other out of pocket costs in the appropriate field within
the grid. Attach an itemized list of all charges and costs, including the name
of payee and amount paid for each charge or cost. Reminder: SBA Form 159 is
required for all fees paid or to be paid by the Lender (except Lender Service
Provider fees) and for all fees paid or to be paid by the Applicant to any agent
in connection with the SBA loan application.)

 

c)

For “Other (Explain),” enter any other use of proceeds authorized in the
Authorization that is not already listed in the grid, if applicable.

3)Complete the “Borrower’s Injection” section.

a)For each type of injection, indicate the source.

 

b)

If the Seller contributed toward required equity, attach a copy of the Note and
evidence of full standby for the life of the loan.

 

c)

Note: The Borrower’s Injection must be in the business bank account prior to any
disbursement of loan proceeds.

 

4)

The Lender and the Borrower must review the certification and execute the form
in the space provided.

 

 

 

SBA Form 1050 (04-19) Previous Editions Obsolete

 

Page 1 of 2

 

--------------------------------------------------------------------------------

DocuSign Envelope ID: 4084C913-CF6B-4A6B-BAE7-354C93272377

 

 

U.S. Small Business
Settlement Sheet

OMB APPROVAL NO.: 3245-0200

EXPIRATION DATE: 04/30/2022

SBA Loan Number

      89757974-07

Lender Name

NEWTON FEDERAL BANK

Lender FIRS Number

    A118609

SBA Loan Name

Lighthouse Placement Services, LLC

Note Amount

$ 1,889,794.00

Loan Type:

✓

Term Loan

 

Line of Credit

Disbursement Type:

 

First Disbursement

 

Subsequent Disbursement

✓

Full Disbursement

 

Authorized Use of Proceeds:

Name of Payee:

Amount Disbursed:

Authorized Amount
Remaining:

Land Acquisition:

 

Raw

 

Improved

 

$

-

$

-

Construction:

 

New

 

Expansion/Renovation

 

$

-

$

-

Leasehold Improvements to property owned by others

 

$

-

$

-

Machinery & Equipment

 

 

 

 

$

-

$

-

Furniture & Fixtures

 

 

 

 

$

-

$

-

Inventory Purchase

 

 

 

 

$

-

$

-

Working Capital

 

 

 

 

$

-

$

-

Acquire Business (Change of Ownership)

 

 

$

-

$

-

SBA Guarantee Fee

 

 

 

 

$

-

$

-

Settlement Charges/Out of Pocket Costs

 

 

$

-

$

-

Other (Explain):

 

 

 

PPP

$ 1,889,794.00

-

$

-

 

 

 

 

Total:

$ 1,889,794.00

-

$ 0.00

-

 

Borrower's Injection (including any deposit or earnest money):

Cash

 

Source:

 

 

 

 

$

-

Assets

 

Source:

 

 

 

 

$

-

Seller contribution toward required equity (on full standby for life of loan)

 

 

 

$

-

Other (Explain):

 

 

 

 

 

 

$

-

 

 

 

 

 

Total Borrower Injection:

$ 0.00

-

 

At the time of completion of this form, the Lender and the Borrower certify
that:

1.The loan proceeds were disbursed and received and will be used in accordance
with the Use of Proceeds section of the Authorization, including any and all
SBA/Lender approved modifications, and that all required equity or Borrower
injections have been made in accordance with the Authorization and any approved
modifications; and

2. There has been no unremedied adverse change in the Borrower’s or Operating
Company’s financial condition, organization, management, operations or assets
since the date of application that would warrant withholding or not making this
disbursement or any further disbursement.

At the time of each subsequent disbursement on this loan, the Lender, by
disbursing the loan proceeds, and the Borrower by receiving them, are deemed to
certify that the above certifications are true with respect to each and every
disbursement made.

 

WARNING: By signing below you are certifying that the above statements are
accurate to the best of your knowledge. Submitting false information to the
Government may result in criminal prosecution and fines up to $250,000 and/or
imprisonment for up to 5 years under 18 USC § 1001. Submitting false statements
to a Federally insured institution may result in fines up to $1,000,000 and/or
imprisonment for up to 30 years under 18 USC § 1014, penalties under 15 USC §
645, and/or civil fraud liability.

 

Authorized Lender Official

Borrower

 

 

Signature: [g3p4roh4mwpm000045.jpg]

Signature: [g3p4roh4mwpm000046.jpg]

Print Name:  Denice Kovalsky

Print Name:  Staffing 360 Solutions, Inc., Member

Title:  Assistant Vice President

Title:  Alicia Barker, COO

Date:  05/20/2020

Date:  05/20/2020

 

 



 

SBA Form 1050 (04-19) Previous Editions Obsolete

 

Page 1 of 2

NOTE:  According to
the  Paperwork  Reduction  Act,  you  are  not  required  to  respond  to  this  collection  of  information  unless  it  displays  a  currently  valid  OMB  Control  Number.  The
estimated  burden  for  completing  this  form,  including  time  for  reviewing  instructions,  and
gathering  data  needed,  is  30  minutes.  Comments  or  questions  on  the  burden  estimates  or
other aspects of this  information
collection  should  be  sent  to  U.S.  Small  Business  Administration,  Director,
RMD,  409  3rd  St.,  SW,  Washington  DC  20416  and/or SBA Desk
Officer,  Office  of Management and  Budget, New Executive  Office
Building,  Rm.  10202, Washington  DC 20503.  PLEASE  DO  NOT SEND  THE
COMPLETEDFORMS    TO  THESE ADDRESSES.

 

--------------------------------------------------------------------------------

DocuSign Envelope ID: 4084C913-CF6B-4A6B-BAE7-354C93272377

 

 

Fee Disclosure and Compensation Agreement

OMB Control No. 3245-0201

 

For use with 7(a) and 504 Loan Programs

Expiration Date: 08/31/2021

 

Purpose of this form: The purpose of this form is to identify Agents and the
fees and/or compensation paid to Agents by or on behalf of a small business
applicant (“Applicant”) for the purpose of obtaining or expediting an
application for a loan guaranteed by the U.S. Small Business Administration
(SBA). This is a statutory requirement under 15 U.S.C. 642. See 13 CFR Parts 103
and 120 and SBA’s Standard Operating Procedure 50 10 for the rules governing
compensation of Agents or SBA Lenders in connection with an SBA loan.

 

Who must complete this form?: This form must be completed and signed by the SBA
Lender and the Applicant whenever an Agent is paid by either the Applicant or
the SBA Lender in connection with the SBA loan application. Each Agent paid by
the Applicant to assist it in connection with its application must also complete
and sign the form. When an Agent is paid by the SBA Lender, the SBA Lender must
complete this form and the SBA Lender and Applicant must both sign the form. The
SBA Lender must inform the Applicant in writing that the Applicant is not
required to employ an Agent or representative (including the SBA Lender) to
assist the Applicant with the SBA loan application.

 

Compensation must be disclosed on this form for the following services:

 

 

1.

Loan packaging services, as defined in SOP 50 10, performed by an SBA Lender or
other third party (This includes services performed by an individual/entity that
is a Lender Service Provider (LSP) (7(a) only) or has an SBA-approved
Professional Services Contract (504 only) with the SBA Lender who is acting as a
loan packager or referral agent employed by the Applicant);

 

2.

Financial statement preparation specifically for the loan application; and/or

 

3.

Consulting, Broker, or Referral services paid by the Applicant, SBA Lender, or
Third Party Lender (504 only).

 

Fees paid to the following individuals for their services in connection with the
SBA loan application are not required to be

disclosed on this form:

 

1.

Applicant’s accountant performing services in the normal course of business;

2.

Any attorney in connection with the 7(a) or 504 loan closing;

3.

A state-certified or state-licensed appraiser employed by the SBA Lender to
appraise collateral;

4.

An LSP performing services for the Lender under an SBA-reviewed LSP agreement
(7(a) only) or an individual performing services for the CDC under an
SBA-approved professional services contract (504 only);

5.

An individual employed by the SBA Lender to perform a business valuation in
connection with the SBA loan;

6.

An environmental professional employed by the SBA Lender to conduct an
environmental assessment of the collateral; and/or

7.

A real estate agent who is receiving a commission for the sale of real estate.

 

Instructions for completing this form: The Agent must be identified, all
services provided must be listed, and the party paying the fee and amount paid
must also be disclosed (and itemized, when required). The SBA Lender must ensure
that the Agent performing services is not debarred, suspended, proposed for
debarment, declared ineligible, or voluntarily excluded from participation in
this transaction by any Federal department or Agency. (See www.sam.gov.) The SBA
does not allow contingency fees (fees paid only if the loan is approved) or
charges for services which are not reasonably necessary in connection with an
application. A separate form is required for each Agent (including an SBA Lender
when the SBA Lender performs packaging services) that has or will receive
compensation as part of the transaction. However, all of the services provided
by the same Agent may be listed on a single form.

 

If the compensation paid exceeds $2,500, the Agent must provide supporting
documents that include: 1) a detailed explanation of the work performed; and 2)
the hourly rate(s) and the number of hours spent working on each activity. The
SBA Lender must ensure that the supporting documents are attached to this form.
When a single provider charges an Applicant in connection with multiple
applications, fees are aggregated to establish the $2,500 threshold for
requiring supporting documents and a detailed explanation. Supporting documents
and a detailed explanation are required even if the compensation is charged on a
percentage basis.

 

All SBA Lenders must retain the original Form 159 in the loan file. 7(a) Lenders
must submit a copy of each completed Form 159 to Fiscal Transfer Agent only once
after there has been an initial disbursement on the loan in conjunction with its
monthly 1502 report. CDCs must submit a copy of each completed Form 159 to SBA
in its Annual Report for all of the 504 loans closed during the fiscal year
being reported.

 

SBA Form 159 (04-18) Previous Editions Obsolete

 

Page 1 of 3

 

--------------------------------------------------------------------------------

DocuSign Envelope ID: 4084C913-CF6B-4A6B-BAE7-354C93272377

 

 

☐ 7(a) loan

☐ 504 loan

 

 

 

 

SBA Loan Name:

Lighthouse Placement Services, LLC

SBA Loan Number (no spaces):

89757974-07

SBA Lender FIRS (no spaces):

A118609

SBA Lender Legal Name:

NEWTON FEDERAL BANK

Services Performed by (Name of Agent):

N/A

Agent Contact Person:

 

 

Agent Address:

 

 

Type of Agent:

 

 

 

 

 

☐ SBA Lender

 

☐ Consultant

 

☐ Third Party Lender (“TPL”)

☐ Independent Loan Packager

☐ Accountant preparing financial

☐ Other:

 

☐ Referral Agent/Broker

 

statements specifically for SBA loan
application

 

 

Type of Service

Amount Paid by Applicant*

Amount Paid by SBA Lender*

Loan packaging

 

 

Financial statement preparation for loan application

 

 

Broker or Referral services

 

 

Consultant services

 

 

Other:

 

 

 

 

*The Agent may not be compensated by both Applicant and SBA Lender for the same
service. Furthermore, any Agent employed by the SBA Lender must be paid by the
SBA Lender and those fees cannot be passed on to the Applicant.

 

Total compensation paid by:

Applicant: $

0.00

SBA Lender: $

0.00

 

☐

Itemization and supporting documentation is attached. (Itemization and
supporting documentation is required if the compensation paid exceeds $2,500.
Itemization must include: 1) a detailed explanation of the work performed; and
2) the hourly rate and the number of hours spent working on each activity.)
Note: SBA, in its discretion, may request an itemization and supporting
documentation for any fee charged in connection with an SBA loan application,
regardless of the amount.

 

For 504 loans only:

 

 

 

 

☐ CDC received referral fee from a TPL

 

Amount of Fee: $

 

TPL Name:

 

 

 

 

 

TPL Address:

 

 

 

 

 

 

WARNING: False certifications can result in criminal prosecution under 18 U.S.C.
§ 1001 and other penalties provided under law. Violation of any of the SBA Loan
Program Requirements regarding SBA Form 159 and the related activities by the
SBA Lender and/or an Agent may result in SBA’s suspension or revocation of the
privilege of conducting business with the SBA under 13 CFR Part 103.

 

Applicant’s Certifications: By signing this form, the Applicant certifies to SBA
that the above representations and amounts are the only amounts paid (or that
will be paid) by the Applicant in connection with the stated services and are
satisfactory to the Applicant. The Applicant further certifies that a separate
compensation agreement (SBA Form 159) has been executed for all Agents, as
defined in 13 CFR § 103.1. If the certification is made by a legal entity (e.g.
corporation, limited liability company), execution of the certification must be
in the legal entity’s name by a duly authorized officer or other entity
representative; if by a partnership, execution of the certification must be in
the partnership’s name by a general partner.

 

Applicant must not sign this form until all required services and fee
information is disclosed.

[g3p4roh4mwpm000047.jpg]

 

 

 

 

 

05/20/2020

Signature of Authorized Representative of Applicant

 

Date

 

Staffing 360 Solutions, Inc., Member

 

Alicia Barker, COO

Print Name

 

Title

 

SBA Form 159 (04-18) Previous Editions Obsolete

 

Page 2 of 3

 

--------------------------------------------------------------------------------

DocuSign Envelope ID: 4084C913-CF6B-4A6B-BAE7-354C93272377

 

Agent’s Certifications: By signing this form, the undersigned Agent certifies
that: (1) it has not and will not directly or indirectly charge or receive any
payment from the Applicant in connection with the application for or making of
the SBA loan except for services actually performed on the Applicant’s behalf
and identified in this form; (2) the information provided in this form
accurately describes the types of services (s)he/it has provided to the
Applicant or SBA Lender and the compensation described in this form is the only
compensation that has been charged to or received from the Applicant or SBA
Lender or that will be charged to the aforementioned parties for services
covered by this form; (3) neither it nor any of the employees of its
organization are currently debarred, suspended, proposed for debarment, declared
ineligible or voluntarily excluded from participation in this transaction by any
Federal department or Agency; and (4) if SBA deems any portion or all of the
fees charged in connection with the application for or making of the loan to be
unreasonable or prohibited, the Agent agrees to refund that amount to the
Applicant. If the certification is made by a legal entity (e.g. corporation,
limited liability company), execution of the certification must be in the legal
entity’s name by a duly authorized officer or other entity representative; if by
a partnership, execution of the certification must be in the partnership’s name
by a general partner.

 

Signature of Authorized Representative of Agent

 

Date

 

N/A

 

 

Print Name

 

Title

 

SBA Lender’s Certifications: The undersigned SBA Lender certifies that: (1) the
representations of services rendered and the amounts charged as identified in
this form are reasonable and satisfactory to it; (2) (s)he has no knowledge that
any Agent, as defined in 13 CFR § 103.1, was engaged by, represented, or worked
on behalf of the Applicant other than as disclosed above or in another executed
compensation agreement (SBA Form 159); (3) any referral fees described above are
the only referral fees paid by the SBA Lender to a referral agent in connection
with this loan and were not charged directly or indirectly to the Applicant; (4)
if SBA deems any portion or all of the fees charged in connection with the
application for or making of the loan to be unreasonable or prohibited, the SBA
Lender agrees to refund that amount to the Applicant; (5) it has consulted the
System for Awards Management’s (SAM) Excluded Parties List System or any
successor system to ensure that the Agent identified above is not debarred,
suspended, proposed for debarment, declared ineligible or voluntarily excluded
from participation in this transaction by any Federal department or Agency; and
(6) any fee it has charged is not a standardized amount and all fees charged to
the Applicant comply with SBA Loan Program Requirements.

 

[g3p4roh4mwpm000048.jpg]

 

05/20/2020

 

Signature of Authorized Representative of Agent

 

Date

Denice Kovalsky

Assistant Vice President

Print Name

 

Title

 

Systems of Record Notification: Information obtained from this form is part of
the Agency’s Privacy Act Systems of Records, Loan Systems (“SOR 21”) and may
become part of SBA’s System of Records for Suspension and Debarment Files (“SOR
36”). As such, this form and the information contained therein may be used,
disclosed, or referred for the following purposes, among other things:

 

 

•

To the Federal, State, local or foreign agency or professional organization
which investigates, prosecutes, or enforces violations of statutes, rules,
regulations, or orders, or which undertakes procurement of goods or services,
when SBA determines that disclosure will promote programmatic integrity or
protect the public interest.

 

•

To SBA employees, contractors, interns, volunteers, and other regulators or
legal authorities for the review of Loan Agent fees and activities and for the
review of loans generated by Loan Agents (e.g. for performance and other
trends).

 

•

To GSA and the public for publication of Loan Agent suspensions, revocations,
debarments, other enforcement actions, and exclusions in the System Award’s
Management’s (SAM) Excluded Parties List System (“EPLS”) or any successor system
consistent with Executive Order 12549 and other applicable law.

 

•

To other regulators, SBA employees, contractors, interns, and/or volunteers for
regulatory purposes.

 

•

See 77 FR 61467 (October 9, 2012), 77 FR 15835 (March 16, 2012), 74 FR 14890
(April 1, 2009), and as amended from time- to-time for additional routine uses.

 

PLEASE NOTE: The estimated burden for completion of this form is 5 minutes per
response. You are not required to respond to this information collection unless
it displays a currently valid OMB approval number. Comments/questions on the
burden estimate should be sent to U.S. SBA, Chief, Administration Information
Branch, Washington, D.C. 201416, and Desk Officer for SBA, OMB, New Exec. Office
Building, Room 10202, Washington, D.C. 20503. PLEASE DO NOT SEND FORMS TO THESE
ADDRESSES.

 

 

SBA Form 159 (04-18) Previous Editions Obsolete

 

Page 3 of 3

 

--------------------------------------------------------------------------------

DocuSign Envelope ID: 4084C913-CF6B-4A6B-BAE7-354C93272377

 

BORROWER'S CERTIFICATION

 

In order to induce NEWTON FEDERAL BANK (“Lender”) to make a U. S. Small Business
Administration (“SBA”) guaranteed Loan, SBA Paycheck Protection Program Loan
Number 89757974-07 (“Loan”) to Lighthouse Placement Services, LLC (“Borrower”),
the undersigned has executed this Borrower’s Certification effective as of the
date (the “Effective Date”) of that certain Promissory Note (the “Note”)
executed by Borrower made payable to the order of Lender, which Note evidences
the Loan. This Certification, the Note, the Application (as defined herein), and
the other documents and agreements evidencing or supporting the Loan and
executed by Borrower, and any amendments thereto, may be referred to as the
“Loan Documents.”

 

 

A.

Borrower certifies that:

 

1.

The Loan and the Note arise out of that certain Coronavirus Aid, Relief, and
Economic Security Act (P.L. 116-136 (the “CARES Act”) and the Paycheck
Protection Program administered by the U.S. Small Business Administration (the
“SBA”) under the SBA’s 7(a) loan program as amended by the CARES Act (the
“PPP”). The CARES Act and the PPP, together with other federal statutes,
regulations and SBA requirements that are now, or may become, applicable to the
Loan, may be referred to as the “Regulations.”

 

2.

The terms of the Paycheck Protection Program Borrower Application Form (SBA Form
2483) completed and executed by the Borrower (the “Application”) are
incorporated herein for all purposes.

 

3.

It is the express intention of Borrower and Lender that the Loan and Note at all
times conform to the terms, conditions and requirements of the CARES Act and
PPP.

 

4.

At least seventy-five percent (75%) of the proceeds of this Loan will be used
for “payroll costs” (as defined in the CARES Act and subsequent guidelines).

 

5.

Neither Borrower (if an individual) nor any individual owning twenty percent
(20%) or more of the equity of Borrower is subject to an indictment, criminal
information, arraignment, or other means by which formal criminal charges are
brought in any jurisdiction, or is presently incarcerated, or on probation or
parole.

 

6.

Neither Borrower (if an individual) nor any individual owning twenty percent
(20%) or more of the equity of Borrower has within the last 5 years, for any
felony: (i) been convicted, (ii) pleaded guilty, (iii) pleaded nolo contendere,
(iv) been placed on pretrial diversion, or (v) been placed on any form of parole
or probation (including probation before judgment).

 

7.

Neither Borrower nor any owner (as defined in the Application) is presently
suspended, debarred, proposed for debarment, declared ineligible, voluntarily
excluded from participation in this transaction by any federal department or
agency, or presently involved in any bankruptcy.

 

8.

Neither Borrower nor any of its owners, nor any business owned or controlled by
any of them, ever obtained a direct or guaranteed loan from SBA or any other
federal agency that is currently delinquent or has defaulted in the last seven
(7) years and caused a loss to the government.

 

9.

The principal place of residence for all employees included in the Borrower’s
payroll calculation is the United States.

 

10.

No officer, director, owner of more than 20 percent of the equity, or key
employee of Borrower is an officer, director, key employee, or holder of any of
Lender’s stock or debt instruments, or an Agent (as defined in 13 C.F.R. §
103.1) involved in the loan process.

 

11.

Borrower has not and is not using an “agent” that would be entitled to fees in
accordance with the Regulations.

 

12.

If applicable, Borrower has received or will receive, upon release from the U.S.
Department of Treasury and/or the SBA, a copy of the Authorization for this Loan
from Lender.

 

13.

Borrower acknowledges that if Borrower defaults on the Loan, SBA may be required
to pay Lender under the SBA guarantee, and SBA may then seek recovery on the
Loan (to the extent any balance remains after loan forgiveness).

 

14.

Borrower will keep books and records in a manner satisfactory to Lender, furnish
financial statements as requested by Lender, and allow Lender and SBA to inspect
and audit books, records and papers relating to Borrower’s financial or business
condition.

 

15.

Borrower will not, without Lender’s consent, make changes to its ownership
structure, make any distribution of company assets that would adversely affect
its financial condition, or transfer (including pledging) or dispose of any
assets, except in the ordinary course of business.

 

16.

Borrower has read the statements on the Application, including the Statements
Required by Law and Executive Orders, and Borrower understands them.

 

13.



 

--------------------------------------------------------------------------------

DocuSign Envelope ID: 4084C913-CF6B-4A6B-BAE7-354C93272377

 

 

17.

Borrower is eligible to receive a loan under the rules issued by the SBA
implementing the Paycheck Protection Program (the “Paycheck Protection Program
Rules”) under Division A, Title I of the CARES Act.

 

18.

Borrower will comply, whenever applicable, with the civil rights and other
limitations in the Application.

 

19.

All Loan proceeds will be used only for business-related purposes as specified
in the Application and consistent with the Paycheck Protection Program Rules.

 

20.

To the extent feasible, Borrower will purchase only American-made equipment and
products.

 

21.

Borrower is not engaged in any activity that is illegal under federal, state or
local law.

 

22.

Any loan received by the Borrower under Section 7(b)(2) of the Small Business
Act between January 31, 2020 and April 3, 2020 was for a purpose other than
paying payroll costs and other allowable uses for loans under the Paycheck
Protection Program.

 

23.

Borrower was in operation on February 15, 2020 and had employees for whom
Borrower paid salaries and payroll taxes, on such date.

 

24.

Current economic uncertainty makes the Loan, evidenced by the SBA Note,
necessary to support Borrower’s ongoing business operations.

 

25.

All Loan proceeds will be used only to retain workers and maintain payroll or
make any of, or any combination of, (i) interest payments on obligations
existing on February 15, 2020, (ii) lease payments required by leases existing
on February 15, 2020, or (iii) utility payments under service agreements in
place on February 15, 2020 as specified in the Paycheck Protection Program
Rules. If the Loan funds are knowingly used for unauthorized purposes, the
federal government may hold Borrower and owners of Borrower legally liable, such
as for charges of fraud.

 

26.

Borrower will provide to Lender documentation that verifies the number of
full-time equivalent employees on Borrower’s payroll and the dollar amounts of
payroll costs, covered mortgage interest payments, covered rent payments, and
covered utilities for the eight (8) week period following this Loan.

 

27.

During the period beginning on February 15, 2020 and ending on December 31,
2020, and at no other time, Borrower has not and will not receive any other loan
under the Paycheck Protection Program.

 

28.

All the information Borrower provided in Borrower’s application and the
information provided in all supporting documents and forms is true and accurate
in all material respects. Knowingly making a false statement to obtain a
guaranteed loan from SBA is punishable under the law, including under 18 U.S.C.
§§ 1001 and 3571 by imprisonment of not more than five years and/or a fine of up
to $250,000; under 15 U.S.C. § 645 by imprisonment for not more than two years
and/or a fine of not more than $5,000; and, if submitted to a federally insured
institution, under 18 U.S.C. § 1014 by imprisonment of not more than thirty
years and/or a fine of not more than $1,000,000.

 

28.

Lender has relied, and will rely, in good faith on the certified calculations
and supporting documentation regarding the eligible Loan amount submitted by
Borrower. Borrower acknowledges and agrees that Lender can share any tax
information that Borrower has provided with SBA’s authorized representatives,
including authorized representatives of the SBA Office of the Inspector General,
for the purpose of compliance with SBA Loan Program Requirements and all SBA
reviews.

 

29.

Borrower agrees and acknowledges that all communications made by Lender relating
to the PPP are qualified in their entirety by the text of the PPP, as may be
amended and/or supplemented by currently existing or forthcoming regulations,
guidance and requirements of the SBA and other governmental agencies.

 

30.

Borrower recognizes and acknowledges that if and to the extent that SBA does not
forgive the Loan, then Borrower will owe to Lender the outstanding amount of
principal and interest on the Loan.

 

31.

Borrower recognizes and acknowledges that guidance setting forth the conditions
precedent to forgiveness has not been finalized, and that as a result
forgiveness may be materially more difficult to obtain than currently
contemplated.

 

32.

If Borrower is an entity, Borrower certifies it is currently existing, in good
standing and duly organized under the laws of the state of its organization, and
has the power to own its property and to carry on its business in each
jurisdiction in which it operates.

 

33.

Borrower certifies it has full power and authority to execute the Note, to
execute and deliver the Note and to incur the obligations provided for in the
Note, including the Loan. No consent or approval of members, managers, directors
or shareholders, or of any public authority is required as a condition to the
validity of the Note, or, if required, any such consent or approval has been
obtained.

 

34.

Borrower acknowledges the Note constitutes the valid and legally binding
obligation of the Borrower, enforceable in accordance with its stated terms.

2

--------------------------------------------------------------------------------

DocuSign Envelope ID: 4084C913-CF6B-4A6B-BAE7-354C93272377

 

IN WITNESS WHEREOF, the undersigned have executed this Borrower’s Certification
as of the date set forth below.

 

 

BORROWER:

Lighthouse Placement Services, LLC

 

a  

Massachusetts limited liability company

 

 

By:

[g3p4roh4mwpm000049.jpg]

 

Name:

Staffing 360 Solutions, Inc., Member

Title:

Alicia Barker, COO

 

 

 

 

 

 

3

--------------------------------------------------------------------------------

DocuSign Envelope ID: 4084C913-CF6B-4A6B-BAE7-354C93272377

 

HOLD HARMLESS, INDEMNIFICATION AND

 

RELIANCE ACKNOWLEDGMENT AGREEMENT

 

STATE OF GEORGIA

COBB COUNTY

 

This Hold Harmless, Indemnification and Reliance Acknowledgment Agreement (the
“Agreement”) is made this 20th__ day of May_______ 2020, by and between a
Lighthouse Placement Services, LLC________________ Massachusetts limited
liability com (“Borrower”), whose address is 1600 Osgood Street, Suite 2082,
North Andover, MA 01845-1063________________ and NEWTON FEDERAL BANK (“Lender”).

 

To induce Lender to issue Borrower a Small Business Administration (“SBA”) loan
(the “Loan”) in the amount of $1,889,794.00__________________, Borrower as
evidenced by that certain promissory note dated 05/20/2020
________________________agrees to the following:

 

 

1.

Borrower certifies that the information provided in the application for the Loan
and the information that Borrower has provided in all supporting documents and
forms is true and accurate in all respects. Furthermore, Borrower acknowledges
and agrees that Lender is authorized to and shall rely on the information and
documentation provided to Lender by Borrower in connection with the Loan
application and Lender shall have no liability to Borrower if the information,
documentation, eligibility, calculations of Borrower’s eligible Loan amount or
calculations of Borrower’s eligibility of Loan forgiveness is later determined
to be inaccurate or otherwise ineligible under the Paycheck Protection Program
(the “Program”) of the SBA. Borrower further acknowledges and agrees that
knowingly making a false statement to obtain a guaranteed loan from the SBA is
punishable under 18 U.S.C. §§1001 and 3571 by imprisonment of not more than five
years and/or a fine of up to $250,000; under 15 U.S.C. § 645 by imprisonment of
not more than two years and/or a fine of not more than $5,000; and, if submitted
to a federally insured institution, under 18 U.S.C. § 1014 by imprisonment of
not more than thirty years and/or a fine of not more than $1,000,000.

 

2.

Borrower further acknowledges that Borrower has calculated the eligible amount
for the Loan using the documents Borrower submitted to Lender (the “Documents”),
including, but not limited to any tax documents and payroll records. Borrower
affirms and certifies that tax documents included in the Documents are identical
to tax documents Borrower submitted to the Internal Revenue Service. Borrower
further acknowledges that Borrower has submitted all documents and information
to Lender that Borrower relied upon in calculating the eligible Loan amount.
Borrower further acknowledges and agrees that Borrower has not relied on Lender
for the determination of eligibility for the Loan, the calculation of Borrower’s
eligible Loan amount, or the eligibility or amount of the Loan for forgiveness
under the Program. Borrower also understands, acknowledges and agrees that
Lender is authorized to share all tax information included in the Documents with
Lender's authorized representatives, including, but not limited to, accountants,
attorneys, affiliates, and with authorized representatives of the SBA, SBA
Office of Inspector General, for the purpose of compliance with SBA Loan Program
Requirements and all SBA reviews. Borrower further acknowledges portions or all
of the Loan amount may not be forgivable, subject to rules set forth within the
Program.

 

--------------------------------------------------------------------------------

DocuSign Envelope ID: 4084C913-CF6B-4A6B-BAE7-354C93272377

 

 

 

3.

Borrower hereby indemnifies Lender and agrees to defend, save and hold harmless
Lender, Lender’s employees, agents, successors and assigns from and against any
and all loss (including, but not limited to, indirect, special and consequential
loss or damage) claims, suits, liabilities, demands, notices or orders, fines,
penalties, costs, all foreseen and unforeseen damages (including, but not
limited to, damage to persons and property) and attorneys’ fees (including, but
not limited to, those incurred in regulatory and administrative proceedings, at
trial or on any appeal or otherwise), arising out of, because of, resulting from
or due to: (a) the inaccuracy of any of the Documents, (b) misrepresentation
contained in any of the Documents, or (c) the Documents. Borrower’s indemnity of
Lender shall be a continuing obligation of Borrower, and Borrower’s successors
and assigns.

 

4.

This Agreement represents the entire agreement between Borrower and Lender with
respect to indemnification of Lender by Borrower, supersedes any and all written
and oral agreements concerning said indemnification, and shall not be modified
except in writing signed by both Lender and Borrower.

 

5.

This Agreement shall be governed by the laws of the State of Georgia without
regard to any conflict of law provision thereof.

 

IN WITNESS WHEREOF, Borrower and Lender have executed this Agreement under seal
the day and year first above written.

 

 

 

BORROWER:

Lighthouse Placement Services, LLC

Massachusetts limited liability company

 

 

By:

[g3p4roh4mwpm000050.jpg]

Name:

Staffing 360 Solutions, Inc., Member

Title:

Alicia Barker, COO

LENDER:

NEWTON FEDERAL BANK

 

 

By:

[g3p4roh4mwpm000051.jpg]

Name:

Denice Kovalsky

Title:

Assistant Vice President

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

DocuSign Envelope ID: 4084C913-CF6B-4A6B-BAE7-354C93272377

 

 

 

[g3p4roh4mwpm000052.jpg]

This Statement of Policy is Posted

 

 

 

In Accordance with Regulations of the

 

 

 

Small Business Administration

 

 

 

This Organization Practices

 

 

Equal Employment Opportunity

 

We do not discriminate on the ground of race, color, religion, sex,
age,  disability or national origin in the hiring, retention, or promotion of
employees; nor in determining their rank, or the compensation or fringe benefits
paid them.

 

This Organization Practices

Equal Treatment of Clients

 

We do not discriminate on the basis of race, color, religion, sex, marital
status, disability, age or national origin in services or accommodations offered
or provided to our employees, clients or guests.

 

These policies and this notice comply with regulations

of the United States Government.

 

Please report violations of this policy to :

 

Administrator

Small Business Administration

Washington, D.C. 20416

 

In order for the public and your employees to know their rights under 13 C.F.R
Parts 112, 113, and 117,  Small Business Administration Regulations, and to
conform with the directions of the Administrator of SBA,  this poster must be
displayed where it is clearly visible to employees, applicants for employment,
and the public.

 

Failure to display the poster as required in accordance with SBA Regulations may
be considered evidence of noncompliance and subject you to the penalties
contained in those Regulations.

 

 

 

 

 

 

SBA FORM 722 (10-02) REF: SOP 9030 PREVIOUS EDITIONS ARE OBSOLETE

[g3p4roh4mwpm000053.jpg]

This form was electronically produced by Elite Federal Inc,.

 

 

 

 

--------------------------------------------------------------------------------

DocuSign Envelope ID: 4084C913-CF6B-4A6B-BAE7-354C93272377

 

 

 

[g3p4roh4mwpm000054.jpg]

Esta Declaración De Principios Se Publica

 

De Acuerdo Con Los Reglamentos De La

 

Agencia Federal Para el Desarrollo de la Pequena: Empresa

 

 

 

Esta Organizacion3 Practica

 

 

lgual Oportunidad De Empleo

 

No discriminamos por razón de raza, color, religión, sexo, edad, discapacidad o
nacionalidad en el empleo, retención o ascenso de personal ni en la
determinación de sus posiciones, salarios o beneficios marginales.

 

Esta Organizacion3 Practica

 

Igualdad En El Trato A Su Clientela

 

No discriminamos por razón de raza, color, religión, sexo, estado civil,  edad,
discapacidad o nacionalidad en los servicios o facilidades provistos para
nuestros empleados, clientes o visitantes.

 

Estos principios y este aviso cumplen con los reglamentos del Gobierno
                                                  de los Estados Unidos de
América.

 

                  Favor de informar violaciones a lo aquí indicado a:

 

Administrador

Agencia Federal Para el Desarrollo de la

Pequeña Empresa

Washington, D.C. 20416

 

A fin de que el público y sus empleados conozcan sus derechos según lo expresado
en las Secciones 112 , 113 y 117 del Codigo3 de Regulaciaones Federales No. 13,
de los Reglamentos de la Agencia. Federal Para el Desarrollo de la Pequena:
Empresa y de acuerdo con las instrucciones del Administrador de dicha agencia,
esta notificación debe fijarse en un lugar claramente visible para los
empleados, solicitantes de empleo y público en general. No fijar esta
notificación según lo requerido por los reglamentos de la Agencia Federal Para
el Desarrollo de la Pequena: Empresa, puede ser interpretado como evidencia de
falta de cumplimiento de los mismos y conllevará la ejecución de los castigos
impuestos en estos reglamentos.

 

SBA FORM 722 (10-02)REF:SOP 9030 PREVIOUS EDITIONS ARE OBSOLETE

U.S. GOVERNMENT PRINTING OFFICE : 1994 0- 153-346

This form was electronically produced by Elite Federal Inc,.

 

[g3p4roh4mwpm000055.jpg]

[g3p4roh4mwpm000056.jpg]

 

--------------------------------------------------------------------------------

DocuSign Envelope ID: 4084C913-CF6B-4A6B-BAE7-354C93272377

 

Request of Deposit of SBA PPP Loan Proceeds

 

I am requesting proceeds from my SBA PPP loan deposited as selected below

(check one):

□Deposit in my Affinity Bank checking account #__________________________

□Wire the deposit to my other financial institution.

Please contact your financial institution for wiring instructions and email them
to: dkovalsky@myaffinitybank.com

 

Lighthouse Placement Services, LLC

 

 

 

By:

[g3p4roh4mwpm000057.jpg]

 

 

 

Staffing 360 Solutions, Inc., Member

 

 

Date: 05/20/2020______

Loan Payments: Please initial here if you would like your monthly payment
automatically drafted from the account above.
___[g3p4roh4mwpm000058.jpg]________.

                                                          Initial

 

 

 

 

 

--------------------------------------------------------------------------------

DocuSign Envelope ID: 4084C913-CF6B-4A6B-BAE7-354C93272377

 

 

[g3p4roh4mwpm000059.jpg]

Paycheck Protection Program

OMB Control No.: 3245-0407

Lender Application Form - Paycheck Protection Program Loan Guaranty

Expiration Date: 09/30/2020

 

 

 

 

The purpose of this form is to collect identifying information about the Lender,
the Applicant, the loan guaranty request, sources and uses of funds, the
proposed structure (which includes pricing and the loan term), and compliance
with SBA Loan Program Requirements. This form reflects the data fields that will
be collected electronically from lenders; no paper version of this form is
required or permitted to be submitted. As used in this application, “Paycheck
Protection Program Rule” refers to the rules in effect at the time you submit
this application that have been issued by the Small Business Administration
(SBA) implementing the Paycheck Protection Program under Division A, Title I of
the Coronavirus Aid, Relief, and Economic Security Act (CARES Act).

 

Instructions for Lenders

All Paycheck Protection Program (PPP) loans are processed by all Lenders under
delegated authority from SBA. This application must be submitted and signed
electronically in accordance with program requirements, and the information
requested is to be retained in the Lender’s loan file.

 

A. Lender Information

Lender Name:

Newton Federal Bank

                           Lender Location ID:

81965

Address:

3175 Highway 278

City:

Covington

               St:

GA

Zip:

30014

Lender Contact:

Denice Kovalsky

Ph:

(678.)742-. 9990

Cell or Ext:

(        )    -

Contact Email:

dkovalsky@myaffinitybank.com

Title:

Assistant Vice President

 

B.

Applicant Information

Applicant

Check One:

☐ Sole Proprietor

☐ Partnership

[g3p4roh4mwpm000060.jpg]C-Corp

☐S-Corp

☐ LLC

☐ Independent contractor

 

 

☐ Eligible self-employed individual ☐ 501(c)(3) nonprofit ☐ 501(c)(19) veterans
organization

 

 

☐ Tribal business (sec. 31(b)(2)(C) of Small Business Act)

☐ Other

 

Applicant Legal Name:

Staffing 360 Georgia, LLC

 

 

DBA:

 

Business Tax ID:

 

82-2722428

 

Applicant Address:

5607 Glenridge Drive, Suite 360

City, State, Zip:

Atlanta, GA 30342-4998

 

Applicant Primary Contact:

Alicia Barker

Phone:

908.868. 9958

 

C.

Loan Structure Information

Amount of Loan Request:

$ 2,062,557.00

Guarantee %:

100%

Loan Term in # of Months:

24

Payment:

Deferred 6 mos.

Applicant must provide documentation to Lender supporting how the loan amount
was calculated in accordance with the Paycheck Protection Program Rule and the
CARES Act, and Lender must retain all such supporting documentation in Lender’s
file.

Interest Rate:

1%

 

 

 

 

 

 

 

 

 

 

 

 

 

D.

Loan Amount Information

Average Monthly Payroll multiplied by 2.5

$ 2,062,557.00

Refinance of Eligible Economic Injury Disaster Loan, net of Advance (if
Applicable; see Paycheck Protection Program Rule)

$ 0

Total

$ 2,062,557.00

 

SBA Form 2484 (Revised 04/20)

1

 

 

--------------------------------------------------------------------------------

DocuSign Envelope ID: 4084C913-CF6B-4A6B-BAE7-354C93272377

 

 

E.    General Eligibility (If the answer is no to either, the loan cannot be
approved)

 

•

The Applicant has certified to the Lender that (1) it was in operation on
February 15, 2020 and had employees for whom the Applicant paid salaries and
payroll taxes or paid independent contractors, as reported on Form(s) 1099-
MISC, (2) current economic uncertainty makes this loan request necessary to
support the ongoing operations of the Applicant, (3) the funds will be used to
retain workers and maintain payroll or make mortgage interest payments, lease
payments, and utility payments, and (4) the Applicant has not received another
Paycheck Protection Program loan.

[g3p4roh4mwpm000061.jpg]

Yes

☐ No

 

•

The Applicant has certified to the Lender that it (1) is an independent
contractor, eligible self-employed individual, or sole proprietor or (2) employs
no more than the greater of 500 or employees or, if applicable, meets the size
standard in number of employees established by the SBA in 13 C.F.R. 121.201 for
the Applicant’s industry.

[g3p4roh4mwpm000062.jpg]

Yes

☐ No

 

F.    Applicant Certification of Eligibility (If not true, the loan cannot be
approved)

•

The Applicant has certified to the Lender that the Applicant is eligible under
the Paycheck Protection Program Rule.

 

•True

 

G.    Franchise/License/Jobber/Membership or Similar Agreement (If applicable
and no, the loan cannot be approved)

 

•

The Applicant has represented to the Lender that it is a franchise that is
listed in the SBA’s Franchise Directory.

☐ Yes

• No

 

H.

Character Determination (If no, the loan cannot be approved)

 

•

The Applicant has represented to the Lender that neither the Applicant (if an
individual) nor any individual owning 20% or more of the equity of the Applicant
is subject to an indictment, criminal information, arraignment, or other means
by which formal criminal charges are brought in any jurisdiction, or is
presently incarcerated, or on probation or parole.

[g3p4roh4mwpm000063.jpg] Yes

☐ No

 

•

The Applicant has represented to the Lender that neither the Applicant (if an
individual) nor any individual owning 20% or more of the equity of the Applicant
has within the last 5 years, for any felony: 1) been convicted; 2) pleaded
guilty; 3) pleaded nolo contendere; 4) been placed on pretrial diversion; or 5)
been placed on any form of parole or probation (including probation before
judgment).

[g3p4roh4mwpm000064.jpg] Yes

☐ No

 

I. Prior Loss to Government/Delinquent Federal Debt (If no, the loan cannot be
approved)

 

•

The Applicant has certified to the Lender that neither the Applicant nor any
owner (as defined in the Applicant’s SBA Form 2483) is presently suspended,
debarred, proposed for debarment, declared ineligible, voluntarily excluded from
participation in this transaction by any Federal department or agency, or
presently involved in any bankruptcy.

[g3p4roh4mwpm000065.jpg] Yes

☐ No

 

•

The Applicant has certified to the Lender that neither the Applicant nor any of
its owners, nor any business owned or controlled by any of them, ever obtained a
direct or guaranteed loan from SBA or any other Federal agency that is currently
delinquent or has defaulted in the last 7 years and caused a loss to the
government.

[g3p4roh4mwpm000066.jpg] Yes

☐ No

 

J. U.S. Employees (If no, the loan cannot be approved)

 

•

The Applicant has certified that the principal place of residence for all
employees included in the Applicant’s payroll calculation is the United States.

[g3p4roh4mwpm000067.jpg] Yes

☐ No

 

K. Fees (If yes, Lender may not pass any agent fee through to the Applicant or
offset or pay the fee with the proceeds of this loan)

 

•

Is the Lender using a third party to assist in the preparation of the loan
application or application materials, or to

perform other services in connection with this loan?

☐ Yes

[g3p4roh4mwpm000068.jpg]  No

 

 

 

 

 

 

 

SBA Form 2484 (Revised 04/20)

2

 

 

--------------------------------------------------------------------------------

DocuSign Envelope ID: 4084C913-CF6B-4A6B-BAE7-354C93272377

 

SBA Certification to Financial Institution under Right to Financial Privacy Act
(12 U.S.C. 3401)


By signing SBA Form 2483, Borrower Information Form in connection with this
application for an SBA-guaranteed loan, the Applicant certifies that it has read
the Statements Required by Law and Executive Orders, which is attached to Form
2483. As such, SBA certifies that it has complied with the applicable provisions
of the Right to Financial Privacy Act of 1978 (12 U.S.C. 3401) and, pursuant to
that Act, no further certification is required for subsequent access by SBA to
financial records of the Applicant/Borrower during the term of the loan
guaranty.

 

Lender Certification

On behalf of the Lender, I certify that:

•The Lender has complied with the applicable lender obligations set forth in
paragraphs 3.b(i)-(iii) of the Paycheck Protection Program Rule.

 

•

The Lender has obtained and reviewed the required application (including
documents demonstrating qualifying payroll amounts) of the Applicant and will
retain copies of such documents in the Applicant’s loan file.

I certify that:

•Neither the undersigned Authorized Lender Official, nor such individual’s
spouse or children, has a financial interest in the Applicant.

[g3p4roh4mwpm000069.jpg]

 

Authorized Lender Official:

 

Date:

05/20/2020

 

                                                                                            
Signature

 

 

 

Type or Print Name:

Denice Kovalsky

Title:

Assistant Vice President

 

NOTE: According to the Paperwork Reduction Act, you are not required to respond
to this collection of information unless it displays a currently valid OMB
Control Number. The estimated burden for completing this form, including time
for reviewing instructions, gathering data needed, and completing and reviewing
the form is 25 minutes per response. Comments or questions on the burden
estimates should be sent to U.S. Small Business Administration, Director,
Records Management Division, 409 3rd St., SW, Washington DC 20416, and/or SBA
Desk Officer, Office of Management and Budget, New Executive Office Building,
Rm. 10202, Washington DC 20503. PLEASE DO NOT SEND FORMS TO THESE ADDRESSES.

 

 

 

 

 

 

SBA Form 2484 (Revised 04/20)

3

 

 

--------------------------------------------------------------------------------

DocuSign Envelope ID: 4084C913-CF6B-4A6B-BAE7-354C93272377

 

[g3p4roh4mwpm000070.jpg]

NOTE

 

SBA Loan #

89564574-04

SBA Loan Name:

Staffing 360 Georgia, LLC.

Date:

05/20/2020

Loan Amount: $

2,062,557.00

Interest Rate:

1.00% Fixed

Borrower:

Staffing 360 Georgia, LLC.

Operating
Company:

Staffing 360 Georgia, LLC.

Lender:

Newton Federal Bank

 

1. PROMISE TO PAY:

In return for the Loan, Borrower promises to pay to the order of Lender the
amount of Two Million Sixty-Two Thousand Five Hundred Fifty-Seven and 000/100ths
Dollars, interest on the unpaid principal balance, and all other amounts
required by this Note.

2. DEFINITIONS:

“Collateral” means any property taken as security for payment of this Note or
any guarantee of this Note.

“Guarantor” means each person or entity that signs a guarantee of payment of
this Note.

 

 

 

--------------------------------------------------------------------------------

DocuSign Envelope ID: 4084C913-CF6B-4A6B-BAE7-354C93272377

 

“Loan” means the loan evidenced by this Note.

 

“Loan Documents” means the documents related to this loan signed by Borrower,
any Guarantor, or anyone who pledges collateral.

 

“SBA” means the Small Business Administration, an Agency of the United States of
America.

 

3. PAYMENT TERMS:

Borrower must make all payments at the place Lender designates. The payment
terms for this Note are:

 

The interest rate on this Note is 1.00% per year.

Borrower must pay eighteen (18) principal and interest payments of $
116,035.40   every month, beginning SEVEN months from the month this Note is
dated; payments must be made on the FIRST DAY in the months they are due.

Lender will apply each installment payment first to pay interest accrued to the
day Lender receives the payment, then to bring principal current, then to pay
any late fees, and will apply any remaining balance to reduce principal.

Lender must adjust the payment amount at least annually as needed to amortize
principal over the remaining term of the note.

 

Loan Prepayment:

Notwithstanding any provision in this Note to the contrary:

Borrower may prepay this Note. Borrower may prepay 20 percent or less of the
unpaid principal balance at any time without notice. If Borrower prepays more
than 20 percent and the Loan has been sold on the secondary market, Borrower
must:

 

a. Give Lender written notice;

 

b. Pay all accrued interest; and

 

c. If the prepayment is received less than 21 days from the date Lender receives
the notice, pay an amount equal to 21 days’ interest from the date Lender
receives the notice, less any interest accrued during the 21 days and paid under
subparagraph b. above.

If Borrower does not prepay within 30 days from the date Lender receives the
notice, Borrower must give Lender a new notice.

All remaining principal and accrued interest is due and payable two (2) years
from date of the Note.

Late Charge: If a payment on this Note is more than 10 days late, Lender may
charge Borrower a late fee of up to 5.00% of the unpaid portion of the regularly
scheduled payment.

 

4. DEFAULT:

 

Borrower is in default under this Note if Borrower does not make a payment when
due under this Note, or if Borrower or Operating Company:

 

 

A.

Fails to do anything required by this Note and other Loan Documents;

 

 

B.

Defaults on any other loan with Lender;

 

 

C.

Does not preserve, or account to Lender’s satisfaction for, any of the
Collateral or its proceeds;

 

[g3p4roh4mwpm000015.jpg]

 

2 of 6

 

--------------------------------------------------------------------------------

DocuSign Envelope ID: 4084C913-CF6B-4A6B-BAE7-354C93272377

 

 

D.

Does not disclose, or anyone acting on their behalf does not disclose, any
material fact to Lender or SBA;

 

E.

Makes, or anyone acting on their behalf makes, a materially false or misleading
representation to Lender or SBA;

 

F.

Defaults on any loan or agreement with another creditor, if Lender believes the
default may materially affect Borrower’s ability to pay this Note;

 

G.

Fails to pay any taxes when due;

 

H.

Becomes the subject of a proceeding under any bankruptcy or insolvency law;

 

I.

Has a receiver or liquidator appointed for any part of their business or
property;

 

J.

Makes an assignment for the benefit of creditors;

 

K.

Has any adverse change in financial condition or business operation that Lender
believes may materially affect Borrower’s ability to pay this Note;

 

L.

Reorganizes, merges, consolidates, or otherwise changes ownership or business
structure without Lender’s prior written consent; or

 

M.

Becomes the subject of a civil or criminal action that Lender believes may
materially affect Borrower’s ability to pay this Note.

5. LENDER’S RIGHTS IF THERE IS A DEFAULT:

Without notice or demand and without giving up any of its rights, Lender may:

 

A.

Require immediate payment of all amounts owing under this Note;

 

B.

Collect all amounts owing from any Borrower or Guarantor;

 

C.

File suit and obtain judgment;

 

D.

Take possession of any Collateral; or

 

E.

Sell, lease, or otherwise dispose of, any Collateral at public or private sale,
with or without advertisement.

6. LENDER’S GENERAL POWERS:

Without notice and without Borrower’s consent, Lender may:

 

A.

Bid on or buy the Collateral at its sale or the sale of another lienholder, at
any price it chooses;

 

B.

Incur expenses to collect amounts due under this Note, enforce the terms of this
Note or any other Loan Document, and preserve or dispose of the Collateral.
Among other things, the expenses may include payments for property taxes, prior
liens, insurance, appraisals, environmental remediation costs, and reasonable
attorney’s fees and costs. If Lender incurs such expenses, it may demand
immediate repayment from Borrower or add the expenses to the principal balance;

 

C.

Release anyone obligated to pay this Note;

 

D.

Compromise, release, renew, extend or substitute any of the Collateral; and

 

E.

Take any action necessary to protect the Collateral or collect amounts owing on
this Note.

 

 

[g3p4roh4mwpm000015.jpg]

 

3 of 6

 

--------------------------------------------------------------------------------

DocuSign Envelope ID: 4084C913-CF6B-4A6B-BAE7-354C93272377

 

7. WHEN FEDERAL LAW APPLIES:

When SBA is the holder, this Note will be interpreted and enforced under federal
law, including SBA regulations. Lender or SBA may use state or local procedures
for filing papers, recording documents, giving notice, foreclosing liens, and
other purposes. By using such procedures, SBA does not waive any federal
immunity from state or local control, penalty, tax, or liability. As to this
Note, Borrower may not claim or assert against SBA any local or state law to
deny any obligation, defeat any claim of SBA, or preempt federal law.

8. SUCCESSORS AND ASSIGNS:

Under this Note, Borrower and Operating Company include the successors of each,
and Lender includes its successors and assigns.

9. GENERAL PROVISIONS:

 

A.

All individuals and entities signing this Note are jointly and severally liable.

 

B.

Borrower waives all suretyship defenses.

 

C.

Borrower must sign all documents necessary at any time to comply with the Loan
Documents and to enable Lender to acquire, perfect, or maintain Lender’s liens
on Collateral.

 

D.

Lender may exercise any of its rights separately or together, as many times and
in any order it chooses. Lender may delay or forgo enforcing any of its rights
without giving up any of them.

 

E.

Borrower may not use an oral statement of Lender or SBA to contradict or alter
the written terms of this Note.

 

F.

If any part of this Note is unenforceable, all other parts remain in effect.

 

G.

To the extent allowed by law, Borrower waives all demands and notices in
connection with this Note, including presentment, demand, protest, and notice of
dishonor. Borrower also waives any defenses based upon any claim that Lender did
not obtain any guarantee; did not obtain, perfect, or maintain a lien upon
Collateral; impaired Collateral; or did not obtain the fair market value of
Collateral at a sale.

 

 

[g3p4roh4mwpm000015.jpg]

 

4 of 6

 

--------------------------------------------------------------------------------

DocuSign Envelope ID: 4084C913-CF6B-4A6B-BAE7-354C93272377

 

10. STATE-SPECIFIC PROVISIONS:

Time is of the essence with this Note.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[g3p4roh4mwpm000015.jpg]

 

5 of 6

 

--------------------------------------------------------------------------------

DocuSign Envelope ID: 4084C913-CF6B-4A6B-BAE7-354C93272377

 

11. BORROWER’S NAME(S) AND SIGNATURE(S):

By signing below, each individual or entity becomes obligated under this Note as
Borrower.

IN WITNESS WHEREOF, the authorized officer of Borrower, has executed this Note
under seal this 20th day of May, 2020.

 

Staffing 360 Georgia, LLC.

a

Georgia limited liability company

 

 

 

 

 

 

By:

[g3p4roh4mwpm000075.jpg]

(SEAL)

 

Staffing 360 Solutions Inc., Member

 

 

Alicia Barker, COO

 

 

 

 

By:

 

(SEAL)

 

 

 

 

 

 

 

 

By:

 

(SEAL)

 

 

 

 

 

 

 

 

By:

 

(SEAL)

 

 

 

 

 

 

 

 

 

By:

 

(SEAL)

 

 

 

 

 

 

 

 

 

 

 

 

[g3p4roh4mwpm000015.jpg]

 

6 of 6

 

--------------------------------------------------------------------------------

DocuSign Envelope ID: 4084C913-CF6B-4A6B-BAE7-354C93272377

 

OMB Approval No.: 3245-0200

Expiration Date: 04/30/2022

SBA FORM 1050, SETTLEMENT SHEET

Purpose: The purpose of this form is to document and verify that loan proceeds
have been disbursed in accordance with the Authorization and to document that
the Borrower’s contribution has been injected into the business prior to the
Lender disbursing any loan proceeds.

General Instructions: This form may be used for all 7(a) loans and for all
disbursements. It must be used for the first disbursement on all standard 7(a)
loans over $350,000.

This form is to be completed by the Lender and signed by the Lender and the
Borrower at the time of the initial loan disbursement. The Lender must retain a
copy of the signed form in its loan file. For all disbursements, the Lender must
also retain documentation that is acceptable to SBA (such as joint payee checks,
cancelled checks, paid receipts or invoices, wire transfer account records,
etc.) and that evidences compliance with the Use of Proceeds section of the
Authorization.

The Lender must submit the completed form and all supporting documentation to
SBA upon request, or, in the event of a loan default, with the Lender’s request
for guaranty purchase.

Providing this information is required to comply with program requirements;
failure to provide it when required may impair the Lender’s ability to collect
on the SBA loan guaranty.

If additional space is required to complete the form or provide additional
details please attach a separate sheet.

Specific Instructions for Completing the Form:

1)

In the first section, fill in all identifying information. For “Loan Type,”
check the box to indicate whether the loan is a term loan or a revolving line of
credit.

2)

Complete the “Use of Proceeds” section with information related to the initial
disbursement.

a) On the line associated with each applicable use of proceeds, indicate:

 

i)

The name of the payee (must identify the ultimate recipient, not an intermediary
such as a title company);

 

ii)

Amount disbursed; and

iii) Remaining amount to be disbursed, in accordance with the Authorization.

 

b)

For the “Settlement charges/out of pocket costs” line, insert total amount of
settlement charges and other out of pocket costs in the appropriate field within
the grid. Attach an itemized list of all charges and costs, including the name
of payee and amount paid for each charge or cost. Reminder: SBA Form 159 is
required for all fees paid or to be paid by the Lender (except Lender Service
Provider fees) and for all fees paid or to be paid by the Applicant to any agent
in connection with the SBA loan application.)

 

c)

For “Other (Explain),” enter any other use of proceeds authorized in the
Authorization that is not already listed in the grid, if applicable.

3)

Complete the “Borrower’s Injection” section.

 

a)

For each type of injection, indicate the source.

 

b)

If the Seller contributed toward required equity, attach a copy of the Note and
evidence of full standby for the life of the loan.

 

c)

Note: The Borrower’s Injection must be in the business bank account prior to any
disbursement of loan proceeds.

4)

The Lender and the Borrower must review the certification and execute the form
in the space provided.

 

 

 

SBA Form 1050 (04-19) Previous Editions Obsolete

Page 1 of 2

 

--------------------------------------------------------------------------------

DocuSign Envelope ID: 4084C913-CF6B-4A6B-BAE7-354C93272377

 

 

U.S. Small Business

Settlement Sheet

OMB APPROVAL NO.: 3245-0200

EXPIRATION DATE: 04/30/2022

SBA Loan Number

Lender Name

Lender FIRS Number

89564574-04

NEWTON FEDERAL BANK

A118609

SBA Loan Name Staffing 360 Georgia, LLC

Note Amount $ 2,062,557.00

Loan Type: ☑ Term Loan

☐Line of Credit

Disbursement Type: ☐

First Disbursement ☐

Subsequent Disbursement ☑

Full Disbursement

 

Authorized Use of Proceeds:

Name of Payee:

Amount Disbursed:

Authorized Amount

 

 

 

Remaining:

Land Acquisition: ☐

Raw

☐Improved

 

$

-

$

-

Construction: ☐New

☐Expansion/Renovation

 

$

-

$

-

Leasehold Improvements to property owned by others

 

$

-

$

-

Machinery & Equipment

 

$

-

$

-

Furniture & Fixtures

 

$

-

$

-

Inventory Purchase

 

$

-

$

-

Working Capital

 

$

-

$

-

Acquire Business (Change of Ownership)

 

$

-

$

-

SBA Guarantee Fee

 

$

-

$

-

Settlement Charges/Out of Pocket Costs

 

$

-

$

-

Other (Explain):

PPP

$ 2,062,557.00

-

$

-

Total:

$ 2,062,557.00

-

$ 0.00

-

 

Borrower's Injection (including any deposit or earnest money):

 

 

 

Cash

Source:

 

$

-

Assets

Source:

 

$

-

Seller contribution toward required equity (on full standby for life of loan)

 

$

-

Other (Explain):

 

 

$

-

Total Borrower Injection:

$ 0.00

-

 

At the time of completion of this form, the Lender and the Borrower certify
that:

1. The loan proceeds were disbursed and received and will be used in accordance
with the Use of Proceeds section of the Authorization, including any and all
SBA/Lender approved modifications, and that all required equity or Borrower
injections have been made in accordance with the Authorization and any approved
modifications; and

2. There has been no unremedied adverse change in the Borrower’s or Operating
Company’s financial condition, organization, management, operations or assets
since the date of application that would warrant withholding or not making this
disbursement or any further disbursement.

At the time of each subsequent disbursement on this loan, the Lender, by
disbursing the loan proceeds, and the Borrower by receiving them, are deemed to
certify that the above certifications are true with respect to each and every
disbursement made.

WARNING: By signing below you are certifying that the above statements are
accurate to the best of your knowledge. Submitting false information to the
Government may result in criminal prosecution and fines up to $250,000 and/or
imprisonment for up to 5 years under 18 USC § 1001. Submitting false statements
to a Federally insured institution may result in fines up to $1,000,000 and/or
imprisonment for up to 30 years under 18 USC § 1014, penalties under 15 USC §
645, and/or civil fraud liability.

[g3p4roh4mwpm000077.jpg]Authorized Lender Official

[g3p4roh4mwpm000078.jpg]Borrower

 

Signature:

 

Signature:

 

Print Name: Denice Kovalsky

Print Name: Staffing 360 Solutions, Inc., Member

Title: Assistant Vice President

Title: Alicia Barker, COO

Date: 05/20/2020

Date: 05/20/2020

 

 



 

SBA Form 1050 (04-19) Previous Editions Obsolete

Page 1 of 2

 

 

NOTE: According to the Paperwork Reduction Act, you are not required to respond
to this collection of information unless it displays a currently valid OMB
Control Number. The estimated burden for completing this form, including time
for reviewing instructions, and gathering data needed, is 30 minutes. Comments
or questions on the burden estimates or other aspects of this information
collection should be sent to U.S. Small Business Administration, Director, RMD,
409 3rd St., SW, Washington DC 20416 and/or SBA Desk Officer, Office of
Management and Budget, New Executive Office Building, Rm. 10202, Washington DC
20503. PLEASE DO NOT SEND THE COMPLETED FORMS TO THESE ADDRESSES.

 

--------------------------------------------------------------------------------

DocuSign Envelope ID: 4084C913-CF6B-4A6B-BAE7-354C93272377

 

Fee Disclosure and Compensation Agreement

OMB Control No. 3245-0201

For use with 7(a) and 504 Loan Programs

Expiration Date: 08/31/2021

 

Purpose of this form: The purpose of this form is to identify Agents and the
fees and/or compensation paid to Agents by or on behalf of a small business
applicant (“Applicant”) for the purpose of obtaining or expediting an
application for a loan guaranteed by the U.S. Small Business Administration
(SBA). This is a statutory requirement under 15 U.S.C. 642. See 13 CFR Parts 103
and 120 and SBA’s Standard Operating Procedure 50 10 for the rules governing
compensation of Agents or SBA Lenders in connection with an SBA loan.

Who must complete this form?: This form must be completed and signed by the SBA
Lender and the Applicant whenever an Agent is paid by either the Applicant or
the SBA Lender in connection with the SBA loan application. Each Agent paid by
the Applicant to assist it in connection with its application must also complete
and sign the form. When an Agent is paid by the SBA Lender, the SBA Lender must
complete this form and the SBA Lender and Applicant must both sign the form. The
SBA Lender must inform the Applicant in writing that the Applicant is not
required to employ an Agent or representative (including the SBA Lender) to
assist the Applicant with the SBA loan application.

Compensation must be disclosed on this form for the following services:

 

 

1.

Loan packaging services, as defined in SOP 50 10, performed by an SBA Lender or
other third party (This includes services performed by an individual/entity that
is a Lender Service Provider (LSP) (7(a) only) or has an SBA-approved
Professional Services Contract (504 only) with the SBA Lender who is acting as a
loan packager or referral agent employed by the Applicant);

 

2.

Financial statement preparation specifically for the loan application; and/or

 

3.

Consulting, Broker, or Referral services paid by the Applicant, SBA Lender, or
Third Party Lender (504 only).

 

Fees paid to the following individuals for their services in connection with the
SBA loan application are not required to be disclosed on this form:

 

 

1.

Applicant’s accountant performing services in the normal course of business;

 

2.

Any attorney in connection with the 7(a) or 504 loan closing;

 

3.

A state-certified or state-licensed appraiser employed by the SBA Lender to
appraise collateral;

 

4.

An LSP performing services for the Lender under an SBA-reviewed LSP agreement
(7(a) only) or an individual performing services for the CDC under an
SBA-approved professional services contract (504 only);

 

5.

An individual employed by the SBA Lender to perform a business valuation in
connection with the SBA loan;

 

6.

An environmental professional employed by the SBA Lender to conduct an
environmental assessment of the collateral; and/or

 

7.

A real estate agent who is receiving a commission for the sale of real estate.

Instructions for completing this form: The Agent must be identified, all
services provided must be listed, and the party paying the fee and amount paid
must also be disclosed (and itemized, when required). The SBA Lender must ensure
that the Agent performing services is not debarred, suspended, proposed for
debarment, declared ineligible, or voluntarily excluded from participation in
this transaction by any Federal department or Agency. (See www.sam.gov.) The SBA
does not allow contingency fees (fees paid only if the loan is approved) or
charges for services which are not reasonably necessary in connection with an
application. A separate form is required for each Agent (including an SBA Lender
when the SBA Lender performs packaging services) that has or will receive
compensation as part of the transaction. However, all of the services provided
by the same Agent may be listed on a single form.

If the compensation paid exceeds $2,500, the Agent must provide supporting
documents that include: 1) a detailed explanation of the work performed; and 2)
the hourly rate(s) and the number of hours spent working on each activity. The
SBA Lender must ensure that the supporting documents are attached to this form.
When a single provider charges an Applicant in connection with multiple
applications, fees are aggregated to establish the $2,500 threshold for
requiring supporting documents and a detailed explanation. Supporting documents
and a detailed explanation are required even if the compensation is charged on a
percentage basis.

All SBA Lenders must retain the original Form 159 in the loan file. 7(a) Lenders
must submit a copy of each completed Form 159 to Fiscal Transfer Agent only once
after there has been an initial disbursement on the loan in conjunction with its
monthly 1502 report. CDCs must submit a copy of each completed Form 159 to SBA
in its Annual Report for all of the 504 loans closed during the fiscal year
being reported.

 

SBA Form 159 (04-18) Previous Editions Obsolete

Page 1 of 4

 

--------------------------------------------------------------------------------

DocuSign Envelope ID: 4084C913-CF6B-4A6B-BAE7-354C93272377

 

 

 

Fee Disclosure and Compensation Agreement

OMB Control No.: 3245-0201

For use with 7(a) and 504 Loan Programs

Expiration Date: 08/31/2021

 

 

 

 

 

 

 

 

∎ 7(a) loan

☐ 504 loan

 

 

 

 

SBA Loan Name:

Staffing 360 Georgia, LLC

SBA Loan Number (no spaces):

89564574-04

SBA Lender FIRS (no spaces):

A118609

SBA Lender Legal Name:

NEWTON FEDERAL BANK

Services Performed by (Name of Agent):

N/A

Agent Contact Person:

 

Agent Address:

 

Type of Agent:

 

 

 

 

 

☐ SBA Lender

 

☐ Consultant

 

☐ Third Party Lender (“TPL”)

☐ Independent Loan Packager

☐ Accountant preparing financial

☐ Other:

 

☐ Referral Agent/Broker

 

statements specifically for SBA loan
application

 

 

Type of Service

Amount Paid by Applicant*

Amount Paid by SBA Lender*

Loan packaging

 

 

Financial statement preparation for loan application

 

 

Broker or Referral services

 

 

Consultant services

 

 

Other: ___________________________________

 

 

 

*The Agent may not be compensated by both Applicant and SBA Lender for the same
service. Furthermore, any Agent

employed by the SBA Lender must be paid by the SBA Lender and those fees cannot
be passed on to the Applicant.

Total compensation paid by:

Applicant: $ 0.00

SBA Lender: $ 0.00

 

 

 

 

☐Itemization and supporting documentation is attached. (Itemization and
supporting documentation is required if the compensation paid exceeds $2,500.
Itemization must include: 1) a detailed explanation of the work performed; and
2) the hourly rate and the number of hours spent working on each activity.)
Note: SBA, in its discretion, may request an itemization and supporting
documentation for any fee charged in connection with an SBA loan application,
regardless of the amount.

 

For 504 loans only:

 

 

 

 

☐ CDC received referral fee from a TPL

 

Amount of Fee: $

 

TPL Name:

 

 

 

 

 

TPL Address:

 

 

 

 

 

 

WARNING: False certifications can result in criminal prosecution under 18 U.S.C.
§ 1001 and other penalties provided under law.

Violation of any of the SBA Loan Program Requirements regarding SBA Form 159 and
the related activities by the SBA Lender and/or an Agent may result in SBA’s
suspension or revocation of the privilege of conducting business with the SBA
under 13 CFR Part 103.

Applicant’s Certifications: By signing this form, the Applicant certifies to SBA
that the above representations and amounts are the only amounts paid (or that
will be paid) by the Applicant in connection with the stated services and are
satisfactory to the Applicant. The Applicant further certifies that a separate
compensation agreement (SBA Form 159) has been executed for all Agents, as
defined in 13 CFR § 103.1. If the certification is made by a legal entity (e.g.
corporation, limited liability company), execution of the certification must be
in the legal entity’s name by a duly authorized officer or other entity
representative; if by a partnership, execution of the certification must be in
the partnership’s name by a general partner.

 

SBA Form 159 (04-18) Previous Editions Obsolete

Page 2 of 4

 

--------------------------------------------------------------------------------

DocuSign Envelope ID: 4084C913-CF6B-4A6B-BAE7-354C93272377

 

Applicant must not sign this form until all required services and fee
information is disclosed.

 

[g3p4roh4mwpm000079.jpg]

 

 

 

 

 

05/20/2020

Signature of Authorized Representative of Applicant

 

Date

Staffing 360 Solutions, Inc., Member

 

Alicia Barker, COO

Print Name

 

Title

 



 

SBA Form 159 (04-18) Previous Editions Obsolete

Page 3 of 4

 

--------------------------------------------------------------------------------

DocuSign Envelope ID: 4084C913-CF6B-4A6B-BAE7-354C93272377

 

Fee Disclosure and Compensation Agreement

OMB Control No. 3245-0201

For use with 7(a) and 504 Loan Programs

Expiration Date: 08/31/2021

 

Agent’s Certifications: By signing this form, the undersigned Agent certifies
that: (1) it has not and will not directly or indirectly charge or receive any
payment from the Applicant in connection with the application for or making of
the SBA loan except for services actually performed on the Applicant’s behalf
and identified in this form; (2) the information provided in this form
accurately describes the types of services (s)he/it has provided to the
Applicant or SBA Lender and the compensation described in this form is the only
compensation that has been charged to or received from the Applicant or SBA
Lender or that will be charged to the aforementioned parties for services
covered by this form; (3) neither it nor any of the employees of its
organization are currently debarred, suspended, proposed for debarment, declared
ineligible or voluntarily excluded from participation in this transaction by any
Federal department or Agency; and (4) if SBA deems any portion or all of the
fees charged in connection with the application for or making of the loan to be
unreasonable or prohibited, the Agent agrees to refund that amount to the
Applicant. If the certification is made by a legal entity (e.g. corporation,
limited liability company), execution of the certification must be in the legal
entity’s name by a duly authorized officer or other entity representative; if by
a partnership, execution of the certification must be in the partnership’s name
by a general partner.

 

 

 

Signature of Authorized Representative of Agent

Date

N/A

 

 

 

Print Name

Title

 

SBA Lender’s Certifications: The undersigned SBA Lender certifies that: (1) the
representations of services rendered and the amounts charged as identified in
this form are reasonable and satisfactory to it; (2) (s)he has no knowledge that
any Agent, as defined in 13 CFR § 103.1, was engaged by, represented, or worked
on behalf of the Applicant other than as disclosed above or in another executed
compensation agreement (SBA Form 159); (3) any referral fees described above are
the only referral fees paid by the SBA Lender to a referral agent in connection
with this loan and were not charged directly or indirectly to the Applicant; (4)
if SBA deems any portion or all of the fees charged in connection with the
application for or making of the loan to be unreasonable or prohibited, the SBA
Lender agrees to refund that amount to the Applicant; (5) it has consulted the
System for Awards Management’s (SAM) Excluded Parties List System or any
successor system to ensure that the Agent identified above is not debarred,
suspended, proposed for debarment, declared ineligible or voluntarily excluded
from participation in this transaction by any Federal department or Agency; and
(6) any fee it has charged is not a standardized amount and all fees charged to
the Applicant comply with SBA Loan Program Requirements.

[g3p4roh4mwpm000080.jpg]

 

 

05/20/2020

Signature of Authorized Representative of SBA Lender

 

Date

Denice Kovalsky

 

Assistant Vice President

Print Name

 

Title

 

Systems of Record Notification: Information obtained from this form is part of
the Agency’s Privacy Act Systems of Records, Loan Systems (“SOR 21”) and may
become part of SBA’s System of Records for Suspension and Debarment Files (“SOR
36”). As such, this form and the information contained therein may be used,
disclosed, or referred for the following purposes, among other things:

 

•

To the Federal, State, local or foreign agency or professional organization
which investigates, prosecutes, or enforces violations of statutes, rules,
regulations, or orders, or which undertakes procurement of goods or services,
when SBA determines that disclosure will promote programmatic integrity or
protect the public interest.

 

•

To SBA employees, contractors, interns, volunteers, and other regulators or
legal authorities for the review of Loan Agent fees and activities and for the
review of loans generated by Loan Agents (e.g. for performance and other
trends).

 

•

To GSA and the public for publication of Loan Agent suspensions, revocations,
debarments, other enforcement actions, and exclusions in the System Award’s
Management’s (SAM) Excluded Parties List System (“EPLS”) or any successor system
consistent with Executive Order 12549 and other applicable law.

 

•

To other regulators, SBA employees, contractors, interns, and/or volunteers for
regulatory purposes.

 

•

See 77 FR 61467 (October 9, 2012), 77 FR 15835 (March 16, 2012), 74 FR 14890
(April 1, 2009), and as amended from time-to-time for additional routine uses.

PLEASE NOTE: The estimated burden for completion of this form is 5 minutes per
response. You are not required to respond to this information collection unless
it displays a currently valid OMB approval number. Comments/questions on the
burden estimate should be sent to U.S. SBA, Chief, Administration Information
Branch, Washington, D.C. 201416, and Desk Officer for SBA, OMB, New Exec. Office
Building, Room 10202, Washington, D.C. 20503. PLEASE DO NOT SEND FORMS TO THESE
ADDRESSES.

 

 

SBA Form 159 (04-18) Previous Editions Obsolete

Page 4 of 4

 

--------------------------------------------------------------------------------

DocuSign Envelope ID: 4084C913-CF6B-4A6B-BAE7-354C93272377

 

BORROWER'S CERTIFICATION

In order to induce NEWTON FEDERAL BANK (“Lender”) to make a U. S. Small Business
Administration (“SBA”) guaranteed Loan, SBA Paycheck Protection Program Loan
Number 89564574-04   (“Loan”) to Staffing 360 Georgia, LLC       (“Borrower”),
the undersigned has executed this Borrower’s Certification effective as of the
date (the “Effective Date”) of that certain Promissory Note (the “Note”)
executed by Borrower made payable to the order of Lender, which Note evidences
the Loan. This Certification, the Note, the Application (as defined herein), and
the other documents and agreements evidencing or supporting the Loan and
executed by Borrower, and any amendments thereto, may be referred to as the
“Loan Documents.”

A. Borrower certifies that:

 

1.

The Loan and the Note arise out of that certain Coronavirus Aid, Relief, and
Economic Security Act (P.L. 116-136 (the “CARES Act”) and the Paycheck
Protection Program administered by the U.S. Small Business Administration (the
“SBA”) under the SBA’s 7(a) loan program as amended by the CARES Act (the
“PPP”). The CARES Act and the PPP, together with other federal statutes,
regulations and SBA requirements that are now, or may become, applicable to the
Loan, may be referred to as the “Regulations.”

 

2.

The terms of the Paycheck Protection Program Borrower Application Form (SBA Form
2483) completed and executed by the Borrower (the “Application”) are
incorporated herein for all purposes.

 

3.

It is the express intention of Borrower and Lender that the Loan and Note at all
times conform to the terms, conditions and requirements of the CARES Act and
PPP.

 

4.

At least seventy-five percent (75%) of the proceeds of this Loan will be used
for “payroll costs” (as defined in the CARES Act and subsequent guidelines).

 

5.

Neither Borrower (if an individual) nor any individual owning twenty percent
(20%) or more of the equity of Borrower is subject to an indictment, criminal
information, arraignment, or other means by which formal criminal charges are
brought in any jurisdiction, or is presently incarcerated, or on probation or
parole.

 

6.

Neither Borrower (if an individual) nor any individual owning twenty percent
(20%) or more of the equity of Borrower has within the last 5 years, for any
felony: (i) been convicted, (ii) pleaded guilty, (iii) pleaded nolo contendere,
(iv) been placed on pretrial diversion, or (v) been placed on any form of parole
or probation (including probation before judgment).

 

7.

Neither Borrower nor any owner (as defined in the Application) is presently
suspended, debarred, proposed for debarment, declared ineligible, voluntarily
excluded from participation in this transaction by any federal department or
agency, or presently involved in any bankruptcy.

 

8.

Neither Borrower nor any of its owners, nor any business owned or controlled by
any of them, ever obtained a direct or guaranteed loan from SBA or any other
federal agency that is currently delinquent or has defaulted in the last seven
(7) years and caused a loss to the government.

 

9.

The principal place of residence for all employees included in the Borrower’s
payroll calculation is the United States.

 

10.

No officer, director, owner of more than 20 percent of the equity, or key
employee of Borrower is an officer, director, key employee, or holder of any of
Lender’s stock or debt instruments, or an Agent (as defined in 13 C.F.R. §
103.1) involved in the loan process.

 

11.

Borrower has not and is not using an “agent” that would be entitled to fees in
accordance with the Regulations.

 

12.

If applicable, Borrower has received or will receive, upon release from the U.S.
Department of Treasury and/or the SBA, a copy of the Authorization for this Loan
from Lender.

 

13.

Borrower acknowledges that if Borrower defaults on the Loan, SBA may be required
to pay Lender under the SBA guarantee, and SBA may then seek recovery on the
Loan (to the extent any balance remains after loan forgiveness).

 

14.

Borrower will keep books and records in a manner satisfactory to Lender, furnish
financial statements as requested by Lender, and allow Lender and SBA to inspect
and audit books, records and papers relating to Borrower’s financial or business
condition.

 

15.

Borrower will not, without Lender’s consent, make changes to its ownership
structure, make any distribution of company assets that would adversely affect
its financial condition, or transfer (including pledging) or dispose of any
assets, except in the ordinary course of business.

 

16.

Borrower has read the statements on the Application, including the Statements
Required by Law and Executive Orders, and Borrower understands them.

 

17.

Borrower is eligible to receive a loan under the rules issued by the SBA
implementing the Paycheck Protection Program (the “Paycheck Protection Program
Rules”) under Division A, Title I of the CARES Act.

 

18.

Borrower will comply, whenever applicable, with the civil rights and other
limitations in the Application.

 

19.

All Loan proceeds will be used only for business-related purposes as specified
in the Application and consistent with the Paycheck Protection Program Rules.

 

20.

To the extent feasible, Borrower will purchase only American-made equipment and
products.

 

 

--------------------------------------------------------------------------------

DocuSign Envelope ID: 4084C913-CF6B-4A6B-BAE7-354C93272377

 

 

21.

Borrower is not engaged in any activity that is illegal under federal, state or
local law.

 

22.

Any loan received by the Borrower under Section 7(b)(2) of the Small Business
Act between January 31, 2020 and April 3, 2020 was for a purpose other than
paying payroll costs and other allowable uses for loans under the Paycheck
Protection Program.

 

23.

Borrower was in operation on February 15, 2020 and had employees for whom
Borrower paid salaries and payroll taxes, on such date.

 

24.

Current economic uncertainty makes the Loan, evidenced by the SBA Note,
necessary to support Borrower’s ongoing business operations.

 

25.

All Loan proceeds will be used only to retain workers and maintain payroll or
make any of, or any combination of, (i) interest payments on obligations
existing on February 15, 2020, (ii) lease payments required by leases existing
on February 15, 2020, or (iii) utility payments under service agreements in
place on February 15, 2020 as specified in the Paycheck Protection Program
Rules. If the Loan funds are knowingly used for unauthorized purposes, the
federal government may hold Borrower and owners of Borrower legally liable, such
as for charges of fraud.

 

26.

Borrower will provide to Lender documentation that verifies the number of
full-time equivalent employees on Borrower’s payroll and the dollar amounts of
payroll costs, covered mortgage interest payments, covered rent payments, and
covered utilities for the eight (8) week period following this Loan.

 

27.

During the period beginning on February 15, 2020 and ending on December 31,
2020, and at no other time, Borrower has not and will not receive any other loan
under the Paycheck Protection Program.

 

28.

All the information Borrower provided in Borrower’s application and the
information provided in all supporting documents and forms is true and accurate
in all material respects. Knowingly making a false statement to obtain a
guaranteed loan from SBA is punishable under the law, including under 18 U.S.C.
§§ 1001 and 3571 by imprisonment of not more than five years and/or a fine of up
to $250,000; under 15 U.S.C. § 645 by imprisonment for not more than two years
and/or a fine of not more than $5,000; and, if submitted to a federally insured
institution, under 18 U.S.C. § 1014 by imprisonment of not more than thirty
years and/or a fine of not more than $1,000,000.

 

29.

Lender has relied, and will rely, in good faith on the certified calculations
and supporting documentation regarding the eligible Loan amount submitted by
Borrower. Borrower acknowledges and agrees that Lender can share any tax
information that Borrower has provided with SBA’s authorized representatives,
including authorized representatives of the SBA Office of the Inspector General,
for the purpose of compliance with SBA Loan Program Requirements and all SBA
reviews.

 

30.

Borrower agrees and acknowledges that all communications made by Lender relating
to the PPP are qualified in their entirety by the text of the PPP, as may be
amended and/or supplemented by currently existing or forthcoming regulations,
guidance and requirements of the SBA and other governmental agencies.

 

31.

Borrower recognizes and acknowledges that if and to the extent that SBA does not
forgive the Loan, then Borrower will owe to Lender the outstanding amount of
principal and interest on the Loan.

 

32.

Borrower recognizes and acknowledges that guidance setting forth the conditions
precedent to forgiveness has not been finalized, and that as a result
forgiveness may be materially more difficult to obtain than currently
contemplated.

 

33.

If Borrower is an entity, Borrower certifies it is currently existing, in good
standing and duly organized under the laws of the state of its organization, and
has the power to own its property and to carry on its business in each
jurisdiction in which it operates.

 

34.

Borrower certifies it has full power and authority to execute the Note, to
execute and deliver the Note and to incur the obligations provided for in the
Note, including the Loan. No consent or approval of members, managers, directors
or shareholders, or of any public authority is required as a condition to the
validity of the Note, or, if required, any such consent or approval has been
obtained.

 

35.

Borrower acknowledges the Note constitutes the valid and legally binding
obligation of the Borrower, enforceable in accordance with its stated terms.

 

2

--------------------------------------------------------------------------------

DocuSign Envelope ID: 4084C913-CF6B-4A6B-BAE7-354C93272377

 

IN WITNESS WHEREOF, the undersigned have executed this Borrower’s Certification
as of the date set forth below.

 

BORROWER:

Staffing 360 Georgia, LLC

a

Georgia limited liability company

 

 

By:

[g3p4roh4mwpm000081.jpg]

 

Name:

Staffing 360 Solutions, Inc., Member

Title:

Alicia Barker, COO

 

 

 

3

--------------------------------------------------------------------------------

DocuSign Envelope ID: 4084C913-CF6B-4A6B-BAE7-354C93272377

 

HOLD HARMLESS, INDEMNIFICATION AND

RELIANCE ACKNOWLEDGMENT AGREEMENT

STATE OF GEORGIA
COBB COUNTY

This Hold Harmless, Indemnification and Reliance Acknowledgment Agreement (the
“Agreement”) is made this 20th   day of May     2020, by and between Staffing
360 Georgia, LLC     a Georgia limited liability company (“Borrower”), whose
address is 5607 Glenridge Drive, Suite 360, Atlanta, GA 30342-4998       and
NEWTON FEDERAL BANK (“Lender”).

To induce Lender to issue Borrower a Small Business Administration (“SBA”) loan
(the “Loan”) in the amount of $2,062,557.00       , Borrower as evidenced by
that certain promissory note dated 05/20/2020             agrees to the
following:

 

 

1.

Borrower certifies that the information provided in the application for the Loan
and the information that Borrower has provided in all supporting documents and
forms is true and accurate in all respects. Furthermore, Borrower acknowledges
and agrees that Lender is authorized to and shall rely on the information and
documentation provided to Lender by Borrower in connection with the Loan
application and Lender shall have no liability to Borrower if the information,
documentation, eligibility, calculations of Borrower’s eligible Loan amount or
calculations of Borrower’s eligibility of Loan forgiveness is later determined
to be inaccurate or otherwise ineligible under the Paycheck Protection Program
(the “Program”) of the SBA. Borrower further acknowledges and agrees that
knowingly making a false statement to obtain a guaranteed loan from the SBA is
punishable under 18 U.S.C. §§1001 and 3571 by imprisonment of not more than five
years and/or a fine of up to $250,000; under 15 U.S.C. § 645 by imprisonment of
not more than two years and/or a fine of not more than $5,000; and, if submitted
to a federally insured institution, under 18 U.S.C. § 1014 by imprisonment of
not more than thirty years and/or a fine of not more than $1,000,000.

 

 

2.

Borrower further acknowledges that Borrower has calculated the eligible amount
for the Loan using the documents Borrower submitted to Lender (the “Documents”),
including, but not limited to any tax documents and payroll records. Borrower
affirms and certifies that tax documents included in the Documents are identical
to tax documents Borrower submitted to the Internal Revenue Service. Borrower
further acknowledges that Borrower has submitted all documents and information
to Lender that Borrower relied upon in calculating the eligible Loan amount.
Borrower further acknowledges and agrees that Borrower has not relied on Lender
for the determination of eligibility for the Loan, the calculation of Borrower’s
eligible Loan amount, or the eligibility or amount of the Loan for forgiveness
under the Program. Borrower also understands, acknowledges and agrees that
Lender is authorized to share all tax information included in the Documents with
Lender's authorized representatives, including, but not limited to, accountants,
attorneys, affiliates, and with authorized representatives of the SBA, SBA
Office of Inspector General, for the purpose of compliance with SBA Loan Program
Requirements and all SBA reviews. Borrower further acknowledges portions or all
of the Loan amount may not be forgivable, subject to rules set forth within the
Program.

 

 

--------------------------------------------------------------------------------

DocuSign Envelope ID: 4084C913-CF6B-4A6B-BAE7-354C93272377

 

 

3.

Borrower hereby indemnifies Lender and agrees to defend, save and hold harmless
Lender, Lender’s employees, agents, successors and assigns from and against any
and all loss (including, but not limited to, indirect, special and consequential
loss or damage) claims, suits, liabilities, demands, notices or orders, fines,
penalties, costs, all foreseen and unforeseen damages (including, but not
limited to, damage to persons and property) and attorneys’ fees (including, but
not limited to, those incurred in regulatory and administrative proceedings, at
trial or on any appeal or otherwise), arising out of, because of, resulting from
or due to: (a) the inaccuracy of any of the Documents, (b) misrepresentation
contained in any of the Documents, or (c) the Documents. Borrower’s indemnity of
Lender shall be a continuing obligation of Borrower, and Borrower’s successors
and assigns.

 

4.

This Agreement represents the entire agreement between Borrower and Lender with
respect to indemnification of Lender by Borrower, supersedes any and all written
and oral agreements concerning said indemnification, and shall not be modified
except in writing signed by both Lender and Borrower.

 

5.

This Agreement shall be governed by the laws of the State of Georgia without
regard to any conflict of law provision thereof.

 

IN WITNESS WHEREOF, Borrower and Lender have executed this Agreement under seal
the day and year first above written.

 

BORROWER:

 

Staffing 360 Georgia, LLC

Georgia limited liability company

 

 

By:

[g3p4roh4mwpm000082.jpg]

Name:

Solutions, Inc., Member

Title:

Alicia Barker, COO

 

LENDER:

NEWTON FEDERAL BANK

 


By:

[g3p4roh4mwpm000083.jpg]

Name:

Denice Kovalsky

Title:

Assistant Vice President

 

 



 

--------------------------------------------------------------------------------

DocuSign Envelope ID: 4084C913-CF6B-4A6B-BAE7-354C93272377

 

[g3p4roh4mwpm000084.jpg]

This Statement of Policy is Posted

 

In Accordance with Regulations of the

 

Small Business Administration

 

This Organization Practices

 

 

Equal Employment Opportunity

We do not discriminate on the ground of race, color, religion, sex, age,
disability or national origin in the hiring, retention, or promotion of
employees; nor in determining their rank, or the compensation or fringe benefits
paid them.

This Organization Practices

Equal Treatment of Clients

We do not discriminate on the basis of race, color, religion, sex, marital
status, disability, age or national origin in services or accommodations offered
or provided to our employees, clients or guests.

These policies and this notice comply with regulations
of the United States Government.

Please report violations of this policy to :

Administrator

Small Business Administration

Washington, D.C. 20416

In order for the public and your employees to know their rights under 13 C.F.R
Parts 112, 113, and 117, Small Business Administration Regulations, and to
conform with the directions of the Administrator of SBA, this poster must be
displayed where it is clearly visible to employees, applicants for employment,
and the public.

Failure to display the poster as required in accordance with SBA Regulations may
be considered evidence of noncompliance and subject you to the penalties
contained in those Regulations.

 

 

SBA FORM 722 (10-02) REF: SOP 9030 PREVIOUS EDITIONS ARE OBSOLETE

[g3p4roh4mwpm000085.jpg]

This form was electronically produced by Elite Federal Inc,.

 



 

--------------------------------------------------------------------------------

DocuSign Envelope ID: 4084C913-CF6B-4A6B-BAE7-354C93272377

 

[g3p4roh4mwpm000086.jpg]

Esta Declaración De Principios Se Publica

 

De Acuerdo Con Los Reglamentos De La

 

Agencia Federal Para el Desarrollo de la Pequena Empresa

 

 

 

Esta Organizacion Practica

 

lgual Oportunidad De Empleo

No discriminamos por razón de raza, color, religión, sexo, edad, discapacidad o
nacionalidad en el empleo, retención o ascenso de personal ni en la
determinación de sus posiciones, salarios o beneficios marginales.

Esta Organizacion Practica

Igualdad En El Trato A Su Clientela

No discriminamos por razón de raza, color, religión, sexo, estado civil, edad,
discapacidad o nacionalidad en los servicios o facilidades provistos para
nuestros empleados, clientes o visitantes.

Estos principios y este aviso cumplen con los reglamentos del Gobierno
de los Estados Unidos de América.

Favor de informar violaciones a lo aquí indicado a:


Administrador

Agencia Federal Para el Desarrollo de la

Pequeña Empresa

Washington, D.C. 20416

A fin de que el público y sus empleados conozcan sus derechos según lo expresado
en las Secciones 112 , 113 y 117 del Codigo  de Regulaciaones Federales No. 13,
de los Reglamentos de la Agencia Federal Para el Desarrollo de la Pequena
Empresa y de acuerdo con las instrucciones del Administrador de dicha agencia,
esta notificación debe fijarse en un lugar claramente visible para los
empleados, solicitantes de empleo y público en general. No fijar esta
notificación según lo requerido por los reglamentos de la Agencia Federal Para
el Desarrollo de la Pequena Empresa, puede ser interpretado como evidencia de
falta de cumplimiento de los mismos y conllevará la ejecución de los castigos
impuestos en estos reglamentos.

 

SBA FORM 722 (10-02) REF: SOP 9030 PREVIOUS EDITIONS ARE OBSOLETE

U.S. GOVERNMENT PRINTING OFFICE : 1994 0- 153-346

This form was electronically produced by Elite Federal Inc,.

 

[g3p4roh4mwpm000087.jpg]

 

[g3p4roh4mwpm000088.jpg]

 

 

 

--------------------------------------------------------------------------------

DocuSign Envelope ID: 4084C913-CF6B-4A6B-BAE7-354C93272377

 

Request of Deposit of SBA PPP Loan Proceeds

I am requesting proceeds from my SBA PPP loan deposited as selected below

(check one):

□Deposit in my Affinity Bank checking account #__________________________

☒Wire the deposit to my other financial institution.

Please contact your financial institution for wiring instructions and email them
to: dkovalsky@myaffinitybank.com

 

Staffing 360 Georgia, LLC


By: ____[g3p4roh4mwpm000089.jpg]_______

   Staffing 360 Solutions, Inc., Member


Date: 05/20/2020______

[g3p4roh4mwpm000090.jpg]Loan Payments: Please initial here if you would like
your monthly payment automatically

 

drafted from the account above. ___________.

Initial

 



 

--------------------------------------------------------------------------------

DocuSign Envelope ID: 4084C913-CF6B-4A6B-BAE7-354C93272377

 

[g3p4roh4mwpm000091.jpg]

Paycheck Protection Program

Lender Application Form - Paycheck Protection Program Loan Guaranty

OMB Control No.: 3245-0407

Expiration Date: 09/30/2020

 

 

The purpose of this form is to collect identifying information about the Lender,
the Applicant, the loan guaranty request, sources and uses of funds, the
proposed structure (which includes pricing and the loan term), and compliance
with SBA Loan Program Requirements. This form reflects the data fields that will
be collected electronically from lenders; no paper version of this form is
required or permitted to be submitted. As used in this application, “Paycheck
Protection Program Rule” refers to the rules in effect at the time you submit
this application that have been issued by the Small Business Administration
(SBA) implementing the Paycheck Protection Program under Division A, Title I of
the Coronavirus Aid, Relief, and Economic Security Act (CARES Act).


Instructions for Lenders

All Paycheck Protection Program (PPP) loans are processed by all Lenders under
delegated authority from SBA. This application must be submitted and signed
electronically in accordance with program requirements, and the information
requested is to be retained in the Lender’s loan file.

 

 

A. Lender Information

Lender Name:

Newton Federal Bank

                           Lender Location ID:

81965

Address:

3175 Highway 278

City:

Covington

               St:

GA      

Zip:

30014

Lender Contact:

Denice Kovalsky

Ph:

(678.)742-. 9990

Cell or Ext:

(        )    -

Contact Email:

dkovalsky@myaffinitybank.com

Title:

Assistant Vice President

 

B.    Applicant Information

Applicant

Check One:

☐ Sole Proprietor

☐ Partnership

[g3p4roh4mwpm000092.jpg]C-Corp

☐S-Corp

☐ LLC

☐ Independent contractor

 

 

☐ Eligible self-employed individual ☐ 501(c) (3) nonprofit ☐ 501(c) (19)
veterans organization

 

 

☐ Tribal business (sec. 31(b)(2)(C) of Small Business Act)

☐ Other

 

Applicant Legal Name:

Lighthouse Placement Services, LLC

 

 

DBA:

 

Business Tax ID:

 

01-0618097

 

Applicant Address:

1600 Osgood Street, Suite 2082

City, State, Zip:

North Andover, MA 01845-1063

 

Applicant Primary Contact:

Alicia Barker

Phone:

908.868.9958

 

C.    Loan Structure Information

Amount of Loan Request:

$ 1,889,794.00

Guarantee %:

100%

Loan Term in # of Months:

24

Payment:

Deferred 6 mos.

Applicant must provide documentation to Lender supporting how the loan amount
was calculated in accordance with the Paycheck Protection Program Rule and the
CARES Act, and Lender must retain all such supporting documentation in Lender’s
file.

Interest Rate:

1%

 

 

 

 

 

 

 

 

 

 

 

 

 

D.    Loan Amount Information

Average Monthly Payroll multiplied by 2.5

$ 1,889,794.00

Refinance of Eligible Economic Injury Disaster Loan, net of Advance (if
Applicable; see Paycheck Protection Program Rule)

$ 0

Total

$ 1,889,794.00

 

SBA Form 2484 (Revised 04/20)

1

 

 

--------------------------------------------------------------------------------

DocuSign Envelope ID: 4084C913-CF6B-4A6B-BAE7-354C93272377

 

 

E.    General Eligibility (If the answer is no to either, the loan cannot be
approved)

 

•

The Applicant has certified to the Lender that (1) it was in operation on
February 15, 2020 and had employees for whom the Applicant paid salaries and
payroll taxes or paid independent contractors, as reported on Form(s) 1099-
MISC, (2) current economic uncertainty makes this loan request necessary to
support the ongoing operations of the Applicant, (3) the funds will be used to
retain workers and maintain payroll or make mortgage interest payments, lease
payments, and utility payments, and (4) the Applicant has not received another
Paycheck Protection Program loan.

[g3p4roh4mwpm000093.jpg]

Yes

☐ No

 

•

The Applicant has certified to the Lender that it (1) is an independent
contractor, eligible self-employed individual, or sole proprietor or (2) employs
no more than the greater of 500 or employees or, if applicable, meets the size
standard in number of employees established by the SBA in 13 C.F.R. 121.201 for
the Applicant’s industry.

[g3p4roh4mwpm000094.jpg]

Yes

☐ No

 

F.    Applicant Certification of Eligibility (If not true, the loan cannot be
approved)

•

The Applicant has certified to the Lender that the Applicant is eligible under
the Paycheck Protection Program Rule.

 

•True

 

G.    Franchise/License/Jobber/Membership or Similar Agreement (If applicable
and no, the loan cannot be approved)

 

•

The Applicant has represented to the Lender that it is a franchise that is
listed in the SBA’s Franchise Directory.

☐ Yes

• No

 

H.   Character Determination (If no, the loan cannot be approved)

 

•

The Applicant has represented to the Lender that neither the Applicant (if an
individual) nor any individual owning 20% or more of the equity of the Applicant
is subject to an indictment, criminal information, arraignment, or other means
by which formal criminal charges are brought in any jurisdiction, or is
presently incarcerated, or on probation or parole.

[g3p4roh4mwpm000095.jpg] Yes

☐ No

 

•

The Applicant has represented to the Lender that neither the Applicant (if an
individual) nor any individual owning 20% or more of the equity of the Applicant
has within the last 5 years, for any felony: 1) been convicted; 2) pleaded
guilty; 3) pleaded nolo contendere; 4) been placed on pretrial diversion; or 5)
been placed on any form of parole or probation (including probation before
judgment).

[g3p4roh4mwpm000096.jpg] Yes

☐ No

 

 

I.    Prior Loss to Government/Delinquent Federal Debt (If no, the loan cannot
be approved)

 

•

The Applicant has certified to the Lender that neither the Applicant nor any
owner (as defined in the Applicant’s SBA Form 2483) is presently suspended,
debarred, proposed for debarment, declared ineligible, voluntarily excluded from
participation in this transaction by any Federal department or agency, or
presently involved in any bankruptcy.

[g3p4roh4mwpm000097.jpg] Yes

☐ No

 

•

The Applicant has certified to the Lender that neither the Applicant nor any of
its owners, nor any business owned or controlled by any of them, ever obtained a
direct or guaranteed loan from SBA or any other Federal agency that is currently
delinquent or has defaulted in the last 7 years and caused a loss to the
government.

[g3p4roh4mwpm000098.jpg] Yes

☐ No

 

J.    U.S. Employees (If no, the loan cannot be approved)

 

•

The Applicant has certified that the principal place of residence for all
employees included in the Applicant’s payroll calculation is the United States.

[g3p4roh4mwpm000099.jpg] Yes

☐ No

 

K. Fees (If yes, Lender may not pass any agent fee through to the Applicant or
offset or pay the fee with the proceeds of this loan)

 

•

Is the Lender using a third party to assist in the preparation of the loan
application or application materials, or to perform other services in connection
with this loan?

☐ Yes

[g3p4roh4mwpm000100.jpg]No

 

 

SBA Form 2484 (Revised 04/20)

2

 

 

--------------------------------------------------------------------------------

DocuSign Envelope ID: 4084C913-CF6B-4A6B-BAE7-354C93272377

 

SBA Certification to Financial Institution under Right to Financial Privacy Act
(12 U.S.C. 3401)

By signing SBA Form 2483, Borrower Information Form in connection with this
application for an SBA-guaranteed loan, the Applicant certifies that it has read
the Statements Required by Law and Executive Orders, which is attached to Form
2483. As such, SBA certifies that it has complied with the applicable provisions
of the Right to Financial Privacy Act of 1978 (12 U.S.C. 3401) and, pursuant to
that Act, no further certification is required for subsequent access by SBA to
financial records of the Applicant/Borrower during the term of the loan
guaranty.

Lender Certification

On behalf of the Lender, I certify that:

•The Lender has complied with the applicable lender obligations set forth in
paragraphs 3.b(i)-(iii) of the Paycheck Protection Program Rule.

 

•

The Lender has obtained and reviewed the required application (including
documents demonstrating qualifying payroll amounts) of the Applicant and will
retain copies of such documents in the Applicant’s loan file.

I certify that:

•Neither the undersigned Authorized Lender Official, nor such individual’s
spouse or children, has a financial interest in the Applicant.

 

 

Authorized Lender Official:

[g3p4roh4mwpm000101.jpg]

Date:

05/20/2020

 

                                                                                                  Signature

 

 

 

Type or Print Name:

Denice Kovalsky

Title:

Assistant Vice President

 

NOTE: According to the Paperwork Reduction Act, you are not required to respond
to this collection of information unless it displays a currently valid OMB
Control Number. The estimated burden for completing this form, including time
for reviewing instructions, gathering data needed, and completing and reviewing
the form is 25 minutes per response. Comments or questions on the burden
estimates should be sent to U.S. Small Business Administration, Director,
Records Management Division, 409 3rd St., SW, Washington DC 20416, and/or SBA
Desk Officer, Office of Management and Budget, New Executive Office Building,
Rm. 10202, Washington DC 20503. PLEASE DO NOT SEND FORMS TO THESE ADDRESSES.

 

 

 

 

SBA Form 2484 (Revised 04/20)

3

 

 